Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED: JUNE 30, 2008 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1 FROM TO COMMISSION FILE NO. 2-78335-NY PROVIDENTIAL HOLDINGS, INC. ( NAME OF SMALL BUSINESS ISSUER IN ITS CHARTER ) NEVADA 90-0114535 ( STATE OR OTHER JURISDICTION OF ( I.R.S. EMPLOYER INCORPORATION OR ORGA NIZATION ) IDENTIFICAT ION NO .) 17, SUITE 1230, HUNTINGTON BEACH, CA 92647 ( ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE ) (714) 843-5450 ISSUER'S TELEPHONE NUMBER SECURITIES REGISTERED UNDER SECTION 12(B) OF THE EXCHANGE ACT: NAME OF EACH EXCHANGE ON WHICH REGISTERED: NONE TITLE OF EACH CLASS: NONE SECURITIES REGISTERED UNDER SECTION 12(G) OF THE EXCHANGE ACT: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes x No ¨ 1 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Check if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The aggregate market value of the voting and non-voting equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as September 30, 2008 was $4,651,943 based on a price of $0.024 per share. The number of shares of Common Stock, $.04 par value per share, outstanding as of June 30, 2008 was: 193,830,961 shares. 2 TABLE OF CONTENTS PART I Item 1. Business Overview Item 1A. Risk Factors Item 1B Unresolved Staff Comments Item 2. Description of Properties Item 3. Legal Proceedings Item 4. Submission of Matters to a Vote of Security Holders PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Item 6. Selected Financial Data Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations Item 7A. Quantitative and Qualitative Disclosures About Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors and Executive Officers of the Registrant Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules SIGNATURES EXHIBITS 3 The statements contained in this annual report that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to our financial condition, results of operations and business, which can be identified by the use of forward-looking terminology, such as estimates, projects, plans, believes, expects, anticipates, intends, or the negative thereof or other variations thereon, or by discussions of strategy that involve risks and uncertainties. All forward-looking statements are based largely on current expectations and beliefs concerning future events that are subject to substantial risks and uncertainties. Actual results may differ materially from the results suggested herein. Factors that may cause or contribute to such differences include, but are not limited to, the company's ability to develop and successfully market the products and services described in this report (and the costs associated therewith); their acceptance in the marketplace; technical difficulties or errors in the products and/or services; the company's customer and active prospect base containing a substantially lower number of interested customers than the company anticipates; the failure to consummate the pending joint ventures and acquisitions at all (or on a timely basis) due to various reasons; difficulty integrating or managing multiple companies from technology, operational and marketing aspects; the success (and cost) of new marketing strategies as a result of mergers and acquisitions; unfavorable critical reviews; increased competition (including product and price competition); entrance of new competitors into the market; timing and significance of additional new product and service introductions by the company and its competitors; general economic and market factors, including changes in securities and financial markets; technology obsolescence, the adequacy of working capital, cash flows and available financing to fund the company's business model and the proposed acquisitions or investments ; and other risks and uncertainties indicated throughout this report and from time to time in the company's releases and filings including without limitation filings with the securities and exchange commission.as used in this report, the terms "we," "us," "our," the "company" and "providential holdings" mean providential holdings, inc. And the term "common stock" means providential holdings, inc.'s common stock, $.04 par value per share (unless context indicates a different meaning). PART I ITEM 1. BUSINESS OVERVIEW INTRODUCTION Providential Holdings, Inc., ("PHI") through its wholly-owned and majority-owned subsidiaries engages in a number of diverse business activities including merger and acquisition advisory services, independent energy, import and export, real estate development, fund management, and telecommunications and maintains minority interests in various companies operating in the areas of infrastructure, construction, natural resources, finance, manufacturing, services and retail. The Company provides financial consultancy and M&A advisory services to U.S. and foreign companies and invests in selective businesses that may create long-term shareholder value. No assurances can be made that management will be successful in achieving its plan. BACKGROUND Providential Holdings, Inc. ("PHI" or "Providential") was organized under the laws of the State of Nevada on June 8, 1982 under the name of JR Consulting, Inc. The Company changed its name to Providential Securities, Inc., a Nevada corporation, on January 12, 2000, and subsequently changed its name to Providential Holdings, Inc. on February 9, 2000. From its inception through September 7, 1995, the Company generated nominal revenues and did not actively engage in business. Prior to the corporate combination agreement with Providential Securities, Inc., JR Consulting had an operating subsidiary, Diva Entertainment, Inc ("Diva"), which operated two modeling agencies, one in New York and one in California. Providential Securities, Inc., a California Corporation ("Providential Securities") was incorporated in the State of California on October 8, 1992. It operated a securities brokerage service in California, New York and Oregon. The principal markets for Providential Securities' services were individual investors who were located throughout the United States. Providential Securities bought and sold securities for its customers through a number of different markets, utilizing a brokerage clearinghouse to transact the trades. Due to the results of an NASD examination, Providential Securities withdrew its membership and ceased its securities brokerage business in October 2000. 4 BUSINESS STRATEGY Providential Holdings' strategy is to: 1. Identify, build, acquire, commit and deploy valuable resources with distinctive competitive advantages; 2. Identify, evaluate, participate and compete in attractive businesses that have large, growing market potential; 3. Design and implement best-of-breed management systems; and 4. Build an attractive investment that includes points of exit for investors through capital appreciation or spin-offs of business units. BUSINESS RESTRUCTURING Following the discontinuance of its securities brokerage operations in October 2000, the Company restructured its primary scope of business to engage in merger and acquisition advisory services, with particular emphasis on: (1) Consulting and Financial services (2) Real estate development, (3) Independent Energy and Resources, and (4) Special Situations. During the Fiscal Year ended June 30, 2008, the Company increased its focus on assisting Vietnamese companies to go pubic in the U.S. stock markets and investing in Vietnam. Events and developments relating to these areas are described in more detail below. SUBSIDIARIES: PROVIMEX, INC. Provimex is a wholly-owned subsidiary of the Company originally formed on April 10, 2001 under the name "Providential Imex", to focus on trade commerce with Vietnam. This division changed its name to Provimex on July 5, 2001. Provimex began to generate revenues from its import and export activities in August 2002 through the fiscal year ended June 30, 2005. For the fiscal years ended June 30, 2008 and 2007, this division did not generate any sales. This subsidiary was later incorporated as a Nevada corporation on September 23, 2004. The Company has declared a 15% stock dividend of Provimex, Inc. to shareholders of record as of September 15, 2004. In September 2007, Provimex entered into a Business Cooperation Agreement with Timmy Nguyen, sole owner of Pho Express, a Vietnamese-style noodle soup (pho) restaurant in Pomona, California to set up Pho Express International, LLC, a California Limited Liability Company, in order to launch a pho restaurant chain. According to the agreement, Provimex will contribute $165,000 for sixty percent (60%) ownership of Pho Express International, LLC. The Company made investment deposits totaling $71,500 and loaned Pho Express a total of $13,500 as of June 30, 2008. PROVIDENTIAL CAPITAL, INC. In May 2003, the Company formed a wholly-owned subsidiary under the name of Providential Capital to provide financial products and services for the micro-small cap arenas and manage the Company's proprietary merger and acquisition activities. Providential Capital has mainly focused its attention on the underserved segment of smaller companies in the U.S. and abroad. Providential Capital began providing merger and acquisition advisory services to its clients since the fourth quarter of the fiscal year ended June 30, 2003. Providential Capital has successfully managed merger plans for several publicly-traded companies and is currently focusing on a number of target companies in the US and Vietnam and expects to generate additional business in the Pacific Rim in the next twelve months. TOUCHLINK COMMUNICATIONS, INC. A wholly-owned DBA of Providential Holdings, Inc, Touchlink Communications was formed on July 7, 2003 to provide point-of-sale (POS) terminals and prepaid calling cards to retailers, convenient stores and non-profit organizations across the US. Touchlink Communications signed an agreement with KAGRO (Korean American Grocer Association) to provide pre-paid services to its member stores in the US and Canada. This subsidiary was later incorporated as a Nevada corporation in February 2004 under the name of Touchlink Communications, Inc. to provide long distance services to residential and business customers in the United 5 States. The Company has declared a 15% stock dividend of Touchlink Communications, Inc. to shareholders of record as of September 15, 2004. Touchlink intends to expand its business through joint venture or strategic agreements with partner companies and acquisitions of targets with potential for high growth in the telecommunications and information technology industries.This subsidiary did not have any activities during the Fiscal Years ended June 30, 2008 or 2007. PHI DIGITAL CORP On November 1, 2003, the Company formed PHI Video Corp., which was later renamed PHI Digital Corp. ("PHI Digital"), a Nevada corporation, to provide the sale of consumer electronics, including flat-screen television sets and monitors, as part of its distributorship agreement with XOCECO. The distributorship agreement with XOXECO was terminated in June 2004 and PHI Digital has been renamed "TULON INDUSTRIES, INC." to change its scope of business. This subsidiary did not generate any revenue during the Fiscal Years ended June 30, 2008 or 2007. PROVIDENTIAL ENERGY CORPORATION On May 9, 2005, the Company formed Providential Oil & Gas, Inc., a Nevada corporation and wholly-owned subsidiary of the Company, to begin investigating a number of lease properties in the US and abroad. On November 25, 2005, Providential Oil & Gas signed an agreement with Terra-Firma Gas & Oil, LLC, a Nevada corporation with headquarters in Midland, Texas, to co-develop up to twenty four gas wells in Crockett County, West Texas. As of the date of this report, this subsidiary has not begun drilling any of the gas wells in conjunction with Terra-Firma Gas & Oil under the agreement. Effective June 1, 2006, Providential Oil & Gas amended its Articles of Incorporation and changed its corporate name to Providential Energy Corporation with an intention to broaden its scope of business to include alternative energy. During the Fiscal Year ended June 30, 2007 Providential Energy Corporation entered into a Business Cooperation Agreement with Unitex Energy, LLC, a Texas Limited Liability Company, to establish PhiTex Energy Group, Inc., a Nevada corporation, in order to acquire and develop oil and gas properties. Providential Energy Corporation currently owns 87.75% stock of PhiTex Energy Group In September 2007, Providential Energy Corp entered into an agreement to form a joint-venture company, WRCP PEC Mining Corporation (CPMC), with WRC Partners (WRCP), in order to acquire up to 2,700 acres of mineral, oil and gas rights near Bakersfield, California for development. According to the agreement, Providential Holdings will be responsible for taking CPMC public and will manage the public company related activities required to be in full compliance with regulatory and market demands and Providential Energy Corporation will own up to a maximum of 40% of the equity interest in CPMC. Providential Energy Corporation did not generate any revenue during the years ended June 30, 2008 and 2007. PHILAND CORPORATION PhiLand Corporation is a Nevada corporation and wholly-owned subsidiary of Providential Holdings, Inc., which was set up in July 2007 to manage the real estate development project in South Hoi An, Quang Nam Province, Vietnam. In July 2007, Providential Holdings entered into a principle agreement with the Peoples Committee of Quang Nam Province, which allows the Company to lease approximately 8,000 acres of land in South Hoi An, Quang Nam Province, Vietnam to develop an integrated tourism zone under a 70-year lease term. The total cost of the land lease is $250,250,000. As of the date of this report, the Company has not made any payment towards the lease. On December 14, 2007, PhiLand Corporation was granted Investment License No.333043000025 by the Authority of Chu Lai Open Economic Zone, Quang Nam Province, Vietnam and formed PhiLand Vietnam, Ltd., a wholly-owned subsidiary of PhiLand Corporation, to manage Pointe 91, its first development project of a 118-acre residential community and resort in Bien Rang, Nui Thanh District, Quang Nam Province, Vietnam. Philand Corporation has engaged Urban Arena to coordinate and provide survey, site plan and architectural designs for Pointe91, CB Richard Ellis Vietnam, Ltd. to provide marketing and selling of the residential units, and Mayer Brown JSM for legal representation in connection with our real estate development activities. INDOCHINA MINING CORPORATION IndoChina Mining Corporation, a Nevada corporation and wholly-owned subsidiary of Providential Holdings, Inc., was incorporated on March 20, 2008 for exploitation and processing of diatomite mines. On April 14, 2008, IndoChina Mining Corporation (IMC), entered into a Cooperation agreement with Phu Yen Minerals Joint Stock Company (PYMICO). Under this agreement, PYMICO and IMC will cooperate to contribute capital for establishment of a joint venture specializing in exploitation and processing of diatomite in Phu Yen providence and IMC will participate in PYMICO through purchasing a maximum of 30% shares of PYMICO when the latter issues additional shares in 2008. 6 PROVIDENTIAL VIETNAM Providential Vietnam is a Vietnamese corporation and wholly-owned subsidiary of Providential Holdings, Inc. which started operation in May 2008 to provide M&A advisory services, management consulting, corporate restructuring, asset management, fund management, and investment banking, services in Independent oil and gas, alternative energy, and mining, commercial and residential real estate, hotels and integrated hospitality and Investments in selective opportunities with potential for high growth. MINORITY INTERESTS: JEANTEX GROUP, INC. (FORMERLY LEXOR HOLDINGS, INC.) On May 13, 2005, Providential Capital, Inc., a wholly-owned subsidiary of the Company, entered into a business consulting agreement with Lexor Holdings, Inc. to provide merger and acquisition advisory services to Lexor Holdings, Inc. with regard to a proposed merger between Lexor Holdings, Inc. and SB Chemical Co., Ltd., a Republic of Korea corporation. According to this agreement, the Company would be entitled to an additional 14% equity interest in Lexor Holdings, Inc. following the consummation of a merger between Lexor Holdings, Inc. and SB Chemical Co, Ltd. or another established business entity. On June 22, 2005, Lexor Holdings, Inc. entered into a Stock Purchase Agreement with Jeantex, Inc., a California corporation and Susan Shin, an individual who is the president and sole shareholder of Jeantex Pursuant to the terms of the Agreement, Lexor acquired 100% of the issued and outstanding equity interests of Jeantex in exchange for 56,350,000 shares of Lexor restricted common stock. The Stock Purchase Agreement was closed on June 29, 2005. Providential Holdings, Inc. received 7,300,000 shares of restricted common stock of Lexor for services rendered in connection with this transaction. Lexor Holdings, Inc. has changed its corporate name to Jeantex Group, Inc. following the merger with Jeantex, Inc. Jeantex Groups common stock is trading on the OTCBB under the symbol JNTX. DDC INDUSTRIES, INC. In March 2007, the Company received 45,000,000 shares (900,000 post-reverse split shares), valued at $675,000, of Bio-Warm, which subsequently acquired 100% of Vietnam-based Dai Dung Metallic Manufacture Construction and Trade Company and changed its name to DDC Industries, Inc. The Company received these shares for advisory services completed earlier in that month. In June 2007, the Company received 3,763,753 shares of DDC Industries, which is equivalent to 10% of all issued and outstanding shares of DDC Industries, Inc. for services performed in the merger of Bio-Warm Corp. and Dai Dung Metallic Manufacture Construction and Trade Co. as of closing date of March 30, 2007 valued at $1,881,877. DDC Industries common stock is currently trading on the Pink Sheets under the symbol DDCI. ALL LINE, INC. During the year ended June 30, 2007, the Company entered into a consulting agreement with Blueocean Investments, LLC, a California Limited Liability Company, to provide merger and acquisition advisory services in connection with Blueoceans recapitalization plan. The Company received 8,550,000 shares of common stock of Cinnabar Enterprises, Inc. for services rendered through the consulting agreement. Cinnabar Enterprises, Inc. later changed its name to All Line, Inc., which currently trades on the Pink Sheets under the symbol ALIN. JOINT VENTURES: PROVIMEX-HTV JOINT VENTURE COMPANY, LTD. On October 18, 2004, the People's Committee of Ho Chi Minh City, Vietnam approved the joint venture application by the Company and HTV, Ltd., a Vietnam-based company, to form a Joint Venture company under the name of "Provimex-HTV Joint Venture Company, Ltd." This joint venture company primarily focused on providing equipment and liquid gas to high rise buildings and premium residential housings in Vietnam. The Company was to own 80% equity in the joint venture company. The investment in Provimex-HTV Joint Venture Company, Ltd. has been written off as an impairment of assets as of June 30, 2005. On May 13, 2007, the Company loaned $67,000 to Provimex-HTV Joint Venture Company with interest rate of 8.5% per year. This Note is due upon demand. 7 CAVICO-PHI CEMENT JOINT STOCK COMPANY On August 29, 2006, the Company entered into a Principle Business Cooperation Agreement with Cavico Vietnam Joint Stock Company, a Socialist Republic of Vietnam corporation, which is a business conglomerate engaged in various business activities including, but not limited to, infrastructure, construction, energy, mining, information technology, and real estate development. Pursuant to the terms of the Agreement, Providential and Cavico have agreed to cooperate in funding, building, owning and operating certain businesses in Vietnam and other regions of the world and share in the benefits of these business operations. In September 2006 Cavico and the Company formed a joint-venture company, namely Cavico PHI Cement Joint Stock Company (CPCC), to jointly fund, build, own, and operate a cement plant in Phu Ly, Ha Nam province. It is anticipated that the Company will contribute 10% of the equity investment towards CPCC. During the fiscal year ended June 30, 2007, the Company has contributed $30,000 towards the joint venture project. This investment was impaired as of June 30, 2007. VIETNAM FINANCIAL INVESTMENT MEDIA CORPORATION Vietnam Financial Investment Media Corporation (VFMC) is a Vietnam-based joint venture of Hawk Associates, Providential Holdings, Cavico Vietnam, Cavico Hitech and Bao Viet Securities. During the fiscal year ended June 30, 2007, the Company invested $7,500 towards this joint venture and intends to own approximately 10% of VFMC. This investment was impaired as of June 30, 2007. ITEM 1A. RISK FACTORS RISK FACTORS Investment in our securities is subject to various risks, including risks and uncertainties inherent in our business. The following sets forth factors related to our business, operations, financial position or future financial performance or cash flows which could cause an investment in our securities to decline and result in a loss. General Risks Related to Our Business Our success depends on our management team and other key personnel, the loss of any of whom could disrupt our business operations. Our future success will depend in substantial part on the continued service of our senior management and founder. The loss of the services of one or more of our key personnel could impede implementation and execution of our business strategy and result in the failure to reach our goals. We do not carry key person life insurance for any of our officers or employees. Our future success will also depend on the continued ability to attract, retain and motivate highly qualified personnel in the diverse areas required for continuing our operations. We cannot assure that we will be able to retain our key personnel or that we will be able to attract, train or retain qualified personnel in the future. Our service strategy in merger and acquisition involves a number of risks and we have a limited history of successful acquisitions. Even when an acquisition is completed, we may have to continue our service for integration that may not produce results as positive as management may have projected. The Company is in the process of evaluating various opportunities and negotiating to acquire other companies and technologies. Acquisitions entail numerous risks, including difficulties in the assimilation of acquired operations and products, diversion of management's attention from other business concerns, amortization of acquired intangible assets and potential loss of key employees of acquired companies. We have limited experience in assimilating acquired organizations into our operations. Although potential synergy may be achieved by acquisitions of related technologies and businesses, no assurance can be given as to the Company's ability to integrate successfully any operations, personnel, services or products that have been acquired or might be acquired in the future. Failure to successfully assimilate acquired organizations could have a material adverse effect on the Company's business, financial condition and operating results. 8 Acquisitions involve a number of special risks, including: failure of the acquired business to achieve expected results; diversion of managements attention; failure to retain key personnel of the acquired business; additional financing, if necessary and available, could increase leverage, dilute equity, or both; the potential negative effect on our financial statements from the increase in goodwill and other intangibles; and the high cost and expenses of completing acquisitions and risks associated with unanticipated events or liabilities. These risks could have a material adverse effect on our business, results of operations and financial condition since the values of the securities received for the consulting service at the execution of the acquisition depend on the success of the company involved in acquisition. In addition, our ability to further expand our operations through acquisitions may be dependent on our ability to obtain sufficient working capital, either through cash flows generated through operations or financing activities or both. There can be no assurance that we will be able to obtain any additional financing on terms that are acceptable to us, or at all. Our businesses are currently focused in Vietnam, and any adverse change to the economy or business environment in Vietnam could significantly affect our operations, which would lead to lower revenues and reduced profitability . Our operations are currently concentrated in Vietnam. Because of this concentration in a specific geographic location, we are susceptible to fluctuations in our business caused by adverse economic or other conditions in this region, including stock market fluctuation. A stagnant or depressed economy in Vietnam generally, or in any of the other markets that we serve, could adversely affect our business, results of operations and financial condition. Risks Related to our Securities Insiders have substantial control over the company, and they could delay or prevent a change in our corporate control, even if our other stockholders wanted such a change to occur. Our executive officers/directors and principal stockholders who hold 5% or more of the outstanding common stock owned as of June 30, 2008, in the aggregate, approximately 26% of our outstanding common stock. These stockholders will be able to exercise significant control over all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions. This could delay or prevent an outside party from acquiring or merging with us even if our other stockholders wanted it to occur. In addition, the stock market often experiences significant price fluctuations that are unrelated to the operating performance of the specific companies whose stock is traded. These market fluctuations could adversely affect the trading price of our shares. The price at which investors purchase shares of our common stock may not be indicative of the price that will prevail in the trading market. Investors may be unable to sell their shares of common stock at or above their purchase price, which may result in substantial losses. We do not meet the requirements for our stock to be quoted on NASDAQ, the American Stock Exchange or any other senior exchange, the tradability in our securities will be limited under the penny stock regulations. Under the rules of the Securities and Exchange Commission, if the price of our securities on the OTC Bulletin Board is below $5.00 per share, our securities are within the definition of a "penny stock." As a result, it is possible that our securities may be subject to the "penny stock" rules and regulations. Broker-dealers who sell penny stocks to certain types of investors are required to comply with the Commission's regulations concerning the transfer of penny stock. 9 These regulations require broker-dealers to: *Make a suitability determination prior to selling penny stock to the purchaser; *Receive the purchaser's written consent to the transaction; and *Provide certain written disclosures to the purchaser. These requirements may restrict the ability of broker/dealers to sell our securities, and may affect the ability to resell our securities. Our compliance with the Sarbanes-Oxley Act and SEC rules concerning internal controls may be time consuming, difficult and costly for us. It may be time consuming, difficult and costly for us to develop and implement the internal controls and reporting procedures required by the Sarbanes-Oxley Act. We may need to hire additional financial reporting, internal controls and other finance staff in order to develop and implement appropriate internal controls and reporting procedures. If we are unable to comply with the internal controls requirements of the Sarbanes-Oxley Act, we may not be able to obtain the independent accountant certifications that the Sarbanes-Oxley Act requires publicly-traded companies to obtain. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. DESCRIPTION OF PROPERTIES In August 2004, the Company started its lease of current office space at 17011 Beach Blvd., Suite 1230, Huntington Beach, CA 92647 for $3,907 per month. The lease was expired on July 31, 2007 and the Company paid rent on a month-to month basis through April 30, 2008. The Company signed on a 5 year lease agreement for the same office effective May 1, 2008. The monthly rental is $6,690.70 and will be increased by 3.5% per annum commencing in the thirteenth month of the initial lease term and continuing annually thereafter. ITEM 3. LEGAL PROCEEDINGS AND ARBITRATIONS Other than as set forth below, Company is not a party to any material pending legal proceedings and, to the best of its knowledge, no such action by or against Company has been threatened. The majority of the legal proceedings and arbitration cases are related to the discontinued operations of Providential Securities, Inc. LEGAL PROCEEDING SETTLED AND UNPAID AS OF JUNE 30, 2008: QUANG VAN CAO AND NHAN THI NGUYEN CAO VS. PROVIDENTIAL SECURITIES, INC. ET AL. This case was originally submitted to Orange County Superior Court, CA on June 25, 1997, Case No. 781121, and subsequently moved to NASD Dispute resolution for arbitration. On or about August 24, 2000, the Company's legal counsel negotiated with the Claimant's counsel and unilaterally reached a settlement that had not been approved by the Company. While the Company was in the process of re-negotiating the terms of said settlement, the Claimants filed a request for arbitration hearing before the National Association of Securities Dealers on October 4, 2000, Case No. 99-03160. Thereafter, the Claimants filed a complaint with the Orange County Superior Court, CA on October 31, 2000, Case No. 00CC13067 for alleged breach of contract for damages in the sum of $75,000 plus pre-judgment interest, costs incurred in connection with the complaint, and other relief. Without admitting or denying any allegations, the Company reached a settlement agreement with the Claimants whereby the Company would pay the Claimants a total of $62,500 plus $4,500 in administrative costs. As the date of this report, the Company has paid $2,500 and is subject to an entry of judgment for $79,000. The settlement amount has been accrued in the accompanying consolidated financial statements. 10 CONSECO FINANCE VENDOR SERVICES CORPORATION FKA GREEN TREE VENDOR SERVICES CORPORATION VS. PROVIDENTIAL SECURITIES, INC., HENRY D. FAHMAN AND TINA T. PHAN In September 1997 Providential Securities, Inc. entered into a written Lease Agreement to lease certain items of equipment from Green Tree Vendor Services, in return for which Providential Securities, Inc. agreed to pay thirty-six monthly installments, each in the amount of $1,552. On or about September 12, 2000, and subsequently, Providential Securities, Inc. was unable to make the monthly payments to Claimant due to the lack of revenues following the interruption and subsequent closure of its securities brokerage operations. (See Note 3) Claimant filed a complaint for money with the Superior Court of the State of California, County of Orange (Case No. 01CC02613) on February 23, 2001 seeking $39,102 plus interest thereon at the legal rate from September 12, 2000. The claimant entered a judgment against Providential Securities, Inc., Henry Fahman and Tina Phan for $48,933. The judgment amount has been accrued in the accompanying consolidated financial statements. PENDING LITIGATION: NGON VU VS. PROVIDENTIAL SECURITIES, INC. Claimant was a former employee of Providential Securities, Inc. who was laid off in 2000 due to closure of business. The Claimant complained to the Department of Industrial Relations (DIR) for allegedly unpaid vacation and salaries. On June 13, 2001, the DIR filed a request to enter a judgment against Providential Securities, Inc. for $9,074 including wages and interest, penalty, post hearing and filing fee. The sought amount of $9,074 has been accrued in the accompanying consolidated financial statements. VERIO VS. PROVIDENTIAL SECURITIES, INC . On or about April 1, 2003, Verio, Inc. filed a judgment against Providential Securities, Inc., a wholly-owned subsidiary of the Company which was discontinued in October 2000, for a total of $9,141. This sum consists of $6,800 for services allegedly rendered by Verio, Inc. to Providential Securities, Inc. in 2000 and $2,341 for legal costs. Both amounts have been accrued in the accompanying consolidated financial statements. DOW JONES & COMPANY, INC. VS. PROVIDENTIAL SECURITIES, INC. AND PROVIDENTIAL HOLDINGS, INC. On March 19, 2002 Dow Jones & Company filed a complaint with the Superior Court of California, County of Orange, West Justice Center (Case No. 02WL1633), against Providential Securities, Inc., the discontinued operations of the Company, and Providential Holdings, Inc. for $9,973 plus prejudgment interest at the rate of ten (10%) per annum from November 1, 2000, reasonable attorneys fees and other and further relief. This claim is in connection with services allegedly rendered by the Plaintiff to Providential Securities, Inc. prior to November 2000. The Company intends to settle this case. The sought amount of $9,973 (excluding interest) has been accrued in Accrued Expenses in the accompanying consolidated financial statements. KEY EQUIPMENT FINANCE, INC., VS. 49-6215601, INC.; HENRY D. FAHMAN; TINA T. PHAN, CASE NO 06WL00289 On January 18, 2006 Key equipment Finance filed a suit in the Superior Court of the State of California, County of Orange  West District claiming breach of the terms of lease agreement by failure to make the monthly installment due although demand therefore was made. The remaining balance due and owing to plaintiff under the lease is $14,439 plus interest from the date of default. The plaintiff also claiming for breach of guaranty, common counts, unjust enrichment and cost of law suit and any other relief the Court may deem just and proper. As of June 30, 2007, the Company has accrued $14,439. NASD CASE: After the completion of a routine audit of Providential Securities, Inc. in July and August 2000, the National Association of Securities Dealers, Inc. alleged that Providential violated certain provisions of the NASD's Conduct Rules . As a result, Providential Securities, Inc. withdrew its membership from the NASD in October 2000 and ceased its securities brokerage operation. $127,305, including $115,000 fine charged by NASD, is included in accrued expenses in the accompanying consolidated financial statements. 11 ARBITRATION CASES: The Company had four arbitration cases from day-traders against Providential Securities, Inc., a discontinued stock brokerage operation of the Company. The total amount of damages for these cases, which were closed as of June 30, 2001, was $54,505 This amount has been accrued in the accompanying consolidated financial statements. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS On June 29, 1995 Company's Common Stock began trading on the Over the Counter Bulletin Board (OTCBB) under the symbol "JRCI" until December 12, 1999. Since December 12, 1999, the Common Stock was trading under the symbol "JRCIE." Following the corporate combination with Providential Securities, Inc. that was consummated on January 14, 2000, the Common Stock traded under the symbol "PRVH," until October 20, 2000 when it traded under the symbol "PRVHE" due to the delay in its filing of Form 10-KSB for the period ended June 30, 2000. It was trading under the symbol "PRVH" on the OTC Pink Sheets from November 21, 2000 until April 3, 2002 when it was re-listed on the OTCBB. From October 20, 2004 to January 2, 2005, it was trading under the symbol "PRVHE" due to the delay in the filing of Form 10-KSB for the period ended June 30, 2004. From January 3, 2005 to February 27, 2005, it was trading under the symbol "PRVH". On February 28, 2005, it was trading under the symbol "PRVHE" and from March 1, 2005 to October 18, 2005, it was trading under "PRVH". From October 18, 2006 to December 20, 2006, it was trading under "PRVHE" due to the delay in the filing of the Company's Form 10-KSB for the Fiscal Year ended June 30, 2006. Starting December 21, 2006, the Company has been trading its Common Stock under the normal symbol "PRVH" The Company's common stock is also listed on the Berlin, Frankfurt, and Munich Stock Exchanges in Germany under the symbol "PR7: WKN 935160" where it began trading on August 15, 2003, October 27, 2003, and November 19, 2003, respectively. The following sets forth the high and low prices of the Company's Common Stock in the US for the most recent month, most recent quarter and each quarter during the preceding two fiscal years. Though there is a relatively wide following of the Company's stock in the US and in Europe, the prices for the Company's common stock quoted by brokers are not necessarily a reliable indication of the value of the Company's common stock. 12 Per Share Common Stock Prices by Quarter for the Most Recent Quarter: High Low Quarter Ended September 30, 2008 0.04 0.012 Per Share Common Stock Prices by Quarter; For the Fiscal Year Ended on June 30, 2008 High Low Quarter Ended June 30, 2008 0.057 0.030 Quarter Ended March 31, 2008 0.058 0.032 Quarter Ended December 31, 2007 0.055 0.027 Quarter Ended September 30, 2007 0.075 0.045 Per Share Common Stock Prices by Quarter; For the Fiscal Year Ended on June 30, 2007 High Low Quarter Ended June 30, 2007 0.075 0.045 Quarter Ended March 31, 2007 0.099 0.027 Quarter Ended December 31, 2006 0.049 0.013 Quarter Ended September 30, 2006 0.021 0.010 Holders of Common Equity: There are 1,257 shareholders of record of the Company's common stock. Dividends: The Company has not declared or paid a cash dividend to common stock shareholders since the Company's inception. The Board of Directors presently intends to retain any earnings to finance company operations and does not expect to authorize cash dividends to common shareholders in the foreseeable future. Any payment of cash dividends in the future will depend upon Company's earnings, capital requirements and other factors. The Company has issued share dividends from ATC Technology Corp., E-Check Recovery, Inc., Irvine College of Medical Sciences, Inc., Provimex, Inc., and Touchlink Communications, Inc. to the Company's shareholders. 13 ITEM 6. SELECTED FINANCIAL DATA. Net revenues $ 3,609,318 $ 3,572,347 $ 4,119,009 $ 4,249,769 Income (loss) from operations 1,950,784 (537,020 ) 1,279,850 (3,268,147 ) Net other income (expense) 408,498 571,324 (288,338 ) (413,340 ) Net income (loss ) 2,359,282 991,513 (2,119,904 ) Net income ( loss ) per share 0.01 0.00 0.01 (0.02 ) Total assets $ 8,334,115 $ 9,922,178 $ 8,633,206 $ 4,937,489 Total liabilities $ 4,288,657 $ 3,115,870 $ 4,004,118 $ 3,576,331 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Except for the audited historical information contained herein, this report specifies forward-looking statements of management of the Company within the meaning of Section 27a of the Securities Act of 1933 and Section 21e of the Securities Exchange Act of 1934 ("forward-looking statements") including, without limitation, forward-looking statements regarding the Company's expectations, beliefs, intentions and future strategies. Forward-looking statements are statements that estimate the happening of future events and are not based on historical facts. Forward- looking statements may be identified by the use of forward-looking terminology, such as "could", "may", "will", "expect", "shall", "estimate", "anticipate", "probable", "possible", "should", "continue", "intend" or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in this report have been compiled by management of the Company on the basis of assumptions made by management and considered by management to be reasonable. Future operating results of the Company, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in this report represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. In addition, those forward-looking statements have been compiled as of the date of this report and should be evaluated with consideration of any changes occurring after the date of this report. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in this report are accurate and the Company assumes no obligation to update any such forward-looking statements. 14 RESULTS OF OPERATIONS FOR THE YEARS ENDED JUNE 30, 2, 2007 Revenues: The Company generated net revenue of $3,609,318 from consulting and advisory services for the year ended June 30, 2008, as compared to $3,572,347for the year ended June 30, 2007, which represented a 1% increase in consulting and advisory revenue. This increase is mainly due to a slight increase in the size and scope of the merger and acquisition activities during the current year. Operating Expenses: The Company incurred total operating expenses of $1,658,534 for the year ended June 30, 2008 as compared to $4,109,367 for the year ended June 30, 2007. This represents a 60% decrease in operating expenses from the prior year. The decrease was primarily due to the impairment of assets recorded in the prior year. The impairment in the prior year represents a $2,903,543 decline in the market value of marketable securities, and a $62,500 impairment of the Company's investment. The Companys professional fees have increased 58% to $778,440 for the year ended June 30, 2008 compared to $493,052 in the prior year. This is mainly due to an increase in legal fees as well as audit and accounting fees. Legal fees were increased by 112% from $64,900 in the prior year to $137,635 due to the fund raising activities in the current year; audit and accounting fees were increased by $115,157 in the current year due to a contract work provided by outside accounting firm related to due diligence service and hiring a contractor effective July 1, 2007. Net income (loss) from operations: The Company had net income from operations of $1,950,784 for the year ended June 30, 2008 as compared to a loss from operations of $537,020 for the year ended June 30, 2007. This was mainly due to a 1% increase in consulting and advisory revenue and a 60% decrease in operating expenses during the current fiscal year. The decrease in operating expenses was primarily due to the decrease in the impairment of assets, reduced by the increase in professional expenses, including non-cash compensation during the current fiscal year. Net income: The Company had net income of $2,359,282 for the year ended June 30, 2008 as compared to a net income of $34,304 for the year ended June 30, 2007. Fiscal year ended June 30, 2008 included a gain on marketable securities of $701,832compared to $139,509 for the year ended June 30, 2007. In addition, the Company recorded gain on legal settlement of $0 and $87,841 for the year ended June 30, 2008 and 2007, respectively. The Company also recorded a gain on debt settlement of $67,719 for the year ended June 30, 2008 compared to $630,749 for the year ended June 30, 2007. The net income based on the basic and diluted weighted average number of common shares outstanding for the year ended June 30, 2008 was $0.01 as compared to that of $0.00 for the year ended June 30, 2007. LIQUIDITY AND CAPITAL RESOURCES Our business plan was restructured in November 2000 and has been updated to its now-current form. We must continue to raise capital to fulfill our plan of acquiring other companies and assisting in the development of those internally. The Company expects that the working capital cash requirements over the next 12 months will be generated from operations and additional financing. We had cash and cash equivalents of $117,166 and $7,751 as of June 30, 2008 and June 30, 2007, respectively. Our operating activities used $1,782,930 cash in the year ended June 30, 2008 compared to $950,203 in the year ended June 30, 2007. The largest items affecting cash from operations was the marketable securities received or to be received for services totaling $3,639,838 in the year ended June 30, 2008, compared to $3,411,877 in the prior year which was reduced by the impairment of assets of $2,966,043. Gain on sale of marketable securities was $701,832 in the current fiscal year compared to $139,507 in the prior year. Cash provided by investing activities was $473,478 and $804,920 in the year ended June 30, 2008 and 2007, respectively. During the years ended June 30, 2008 and 2007, the Company received $642,094 and $958,170, respectively from the sale of marketable securities. The Company spent $35,388 and $110,750 to purchase marketable securities in the years ended June 30, 2008 and 2007, 15 respectively. The Company used $106,000 and $42,500 in investments during the year ended June 30, 2008 and 2007, respectively. The Company spent $27,228 to purchase of fixed assets in the fiscal year ended June 30, 2008 and no such purchase was made in the prior year. Cash provided by financing activities was $1,418,867 and $150,631 for the years ended June 30, 2008 and 2007, respectively. For the year ended June 30, 2008, this was primarily from proceeds on notes including borrowing from officers in the amount of $1,678,242 offset by total payments on notes amounting $255,592. For the year ended June 30, 2007, the cash was provided from proceeds from sale of stock amounting $324,746, borrowings from officer totaling $250,062 and a payment of $112,000 received for subscription, reduced by the payments on notes amounting $519,397 and purchase of treasury shares of $16,781. SHORT TERM NOTES PAYABLE: As of June 30, 2008, the Company has short term notes payable amounting $1,816,255 with accrued interest of $340,753. These notes bear interest rates ranging from 6% to 36% per annum. $773,000 of these short term notes are past due and $222,273 are due on demand. During the year ended June 30, 2008, the Company paid $174,000 of principal and $196,188 of interest on short term notes. Some of the notes payable are secured by assets of the Company as summarized below: Note balance Secured by $ 115,000 400,000 Jeantex shares $ 550,000 2,000,000 Cavico shares $ 150,000 1,500,000 DDCI shares $ 100,000 1,500,000 DDCI shares 16 DUE TO PREFERRED STOCKHOLDERS The Company classified $215,000 of preferred stock subscribed as a current liability payable to holders of preferred stock due to non compliance of preferred shares subscription agreement. This amount was past due as of June 30, 2008. The Company made $5,000 interest payment during the year ended June 30, 2007. The interest payable to holders of preferred stock of $206,855 has been included in accrued interest included in account payable and accrued expenses on the balance sheet as of June 30, 2008. OTHER CURRENT LIABILITIES During the year ended June 30, 2004, the Company received an overpayment of $89,691 from the exercise of stock options. This amount has not been paid by the Company as of June 30, 2008, and has been classified as other payable and is included in Other current liabilities. COMPANY'S PLAN OF OPERATION FOR NEXT 12 MONTHS After the divestiture of the Companys Diva subsidiaries in June 2000 and the discontinuance of the securities brokerage operations in October 2000, we have restructured and updated our primary scope of business to focus on mergers and acquisitions, merger and acquisition advisory services, and investments in various businesses with potential for high growth. For the next twelve months, the Company intends to emphasize on M&A advisory services for small and mid-sized companies in the US and the Pacific Rim, to focus on the development of the real estate program in Chu Lai and South Hoi An, central Vietnam, through PhiLand Corporation, , to develop a mining business in Southeast Asia through Indochina Mining Corporation, to advance Providential Vietnam Growth Fund, a Cayman Island-based private equity fund of which the Company is a general partner, to further develop the joint ventures in the cement and financial communications businesses with Cavico Vietnam, to pursue oil and gas transactions through Providential Energy Corporation and to engage in other special situations that may create value for the Companys shareholders. There is no guaranty that the Company will be successful in any of its plans. FINANCIAL PLANS Management has taken action and is formulating additional plans to strengthen the Company's working capital position and generate sufficient cash to meet its operating needs through June 30, 2009 and beyond. Among the actions to be taken, the Company intends to raise additional capital from the US and international markets and is currently in the process of attaining additional financing. In addition, the Company also anticipates generating more revenue through its proposed mergers and acquisitions. No assurances can be made that management will be successful in achieving its plan. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The following discussion about Providential Holdings Inc.s market risk involves forward-looking statements. Actual results could differ materially from those projected in the forward-looking statements. Currency Fluctuations and Foreign Currency Risk Some of our operations are conducted in Vietnam using Vietnamese Dong, which is the official currency of Vietnam. The effect of the fluctuations of exchange rates is considered minimal to our business operations. Interest Rate Risk We do not have significant interest rate risk, as most of our debt obligations are primarily short-term in nature to individuals, with fixed interest rates. Valuation of Securities Risk Since majority of our income is paid with the marketable securities, the value of our assets may fluctuate significantly depending on the market value of the securities we hold. 17 ITEM 8. FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Providential Holdings, Inc. We have audited the accompanying consolidated balance sheet of Providential Holdings, Inc. (a Nevada corporation) and subsidiaries as of June 30, 2008, and 2007 and the related consolidated statements of operations, stockholders' equity, and cash flows for the years ended June 30, 2008 and 2007. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audit of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Providential Holdings, Inc. and subsidiaries as of June 30, 2008, and the results of its consolidated operations and its cash flows for the years ended June 30, 2008 and 2007 in conformity with accounting principles generally accepted in the United States of America. The Company's financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has accumulated deficit of $14,990,621 and negative cash flow from operations amounting $1,782,930, for the year ended June 30, 2008. These factors as discussed in Note 19 to the consolidated financial statements raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 19. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ KABANI & COMPANY, INC. CERTIFIED PUBLIC ACCOUNTANTS Los Angeles, California September 26, 2008 18 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2 2008 2007 ASSETS Current assets: Cash and cash equivalents $ 117,166 $ 7,751 Accounts receivable 3,044,520 - Marketable securities 4,435,938 9,666,942 Loans receivable from related parties 406,545 208,462 Other current assets 197,131 37,500 Total current assets 8,141,717 9,920,655 Property and equipment, net of accumulated depreciation of $176,853 26,117 1,523 Other assets: Deposits 166,281 - Total assets $ 8,334,115 $ 9,922,178 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ 1,605,728 $ 1,574,593 Short-term notes payable 1,816,255 768,655 Due to officers 561,982 467,932 Due to preferred stockholders 215,000 215,000 Other current liabilities 89,691 89,691 Total current liabilities 4,288,657 3,115,871 Contingencies - - Stockholders' equity: Preferred stock (Series I, Class A), $5.00 par value, 10,000,000 shares authorized; 90,000 shares issued and outstanding (Note 3) - - Common stock, $.04 par value; 300,000,000 shares authorized; 193,830,961 issued and outstanding 7,753,237 6,881,237 Shares to be issued 57,000 57,000 Treasury stock 2,320,440 shares, $0.04 par value common stock (97,618 ) (92,798 ) Additional paid-in-capital 12,909,457 13,090,421 Subscriptions receivable (25,500 ) (25,500 ) Prepaid consulting (37,500 ) - Other comprehensive income (1,522,997 ) 4,245,850 Accumulated deficit (14,990,621 ) (17,349,903 ) Total stockholders' equity 4,045,458 6,806,307 Total liabilities and stockholders' equity $ 8,334,115 $ 9,922,178 The accompanying notes form an integral part of these consolidated financial statements 19 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED JUNE 30, 2 2008 2007 Net revenues Consulting and advisory fee income $ 3,609,318 $ 3,572,347 Operating expenses: Depreciation and amortization 2,634 2,448 Bad debt expense - 11,080 Salaries and wages 376,341 292,292 Professional services, including non-cash compensation 778,440 493,052 Impairment of assets - 2,966,043 General and administrative 501,118 344,452 Total operating expenses 1,658,534 4,109,367 Income (loss) from operations 1,950,784 (537,020 ) Other income and (expenses) Interest expense (362,536 ) (276,967 ) Gain on marketable securities 701,832 139,509 Recovery of bad debts - 25,400 Investment deposit forfeited - (42,500 ) Gain on legal settlement - 87,841 Gain on sale of fixed assets - 5,000 Gain on debt settlement-net 67,719 630,749 Fair market value of warrants issued - (4,902 ) Other income 1,483 7,194 Net other income (expenses) 408,498 571,324 Net income 2,359,282 34,304 Other comprehensive gain/(loss): Reclassification (244,872 ) (139,509 ) Unrealized gain(loss) on marketable securities (5,523,975 ) 1,557,886 Comprehensive income (loss) $ (3,409,566 ) $ 1,452,680 Net income per share: Basic $ 0.01 $ 0.00 Diluted $ 0.01 $ 0.00 Weighted average number of shares outstanding: Basic 182,427,136 166,669,095 Diluted 182,578,452 168,508,130 The accompanying notes form an integral part of these consolidated financial statements 20 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES STATEMENT OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED JUNE 30, 2 Additional Stock Prepaid Shares Other Total Common Stock Treasury Stock Paid-in Subscription Consulting to be Comprehensive Accumulated Stockholders' Shares Amount Shares Amount Capital Receivable Fees issued Income/(loss) Deficit Equity Balance at June 30, 2006 161,239,961 6,449,597 (1,270,000 ) (50,800 ) 12,792,192 (337,500 ) (42,668 ) 375,000 2,827,473 (17,384,207 ) 4,629,088 Issuance of shares to be issued 2,500,000 100,000 - - 275,000 - (375,000 ) - - - Shares issued for cash 8,291,000 331,640 - - (6,890 ) - 324,750 Shares to be issued related to legal settlement - 57,000 - - 57,000 Purchase of treasury shares - - (1,049,940 ) (41,998 ) 25,217 - (16,781 ) Amortization of prepaid consulting fees - 42,668 - - - 42,668 Cash received on subscription - 112,000 - - - 112,000 Write off subscription receivable - 200,000 - 200,000 Warrants issued - 4,902 - - - 4,902 Unrealized loss on marketable securities - 1,418,377 - 1,418,377 Net income for the year - 34,304 34,304 $ Balance at June 30, 2007 172,030,961 $ 6,881,237 (2,319,940 ) ($ 92,798 ) $ 13,090,421 ($ 25,500 ) $ - 57,000 $ 4,245,850 ($ 17,349,903 ) $ 6,806,308 Purchase of treasury shares - - (120,500 ) (4,820 ) 1,036 - (3,784 ) Shares issued for conversion of notes 6,000,000 240,000 - - (60,000 ) - 180,000 Shares issued for payment of accrued salaries 14,000,000 560,000 - - (140,000 ) - 420,000 Shares issued for service 1,800,000 72,000 - - 18,000 - (37,500 ) - - - 52,500 Unrealized loss on marketable securities - (5,768,847 ) - (5,768,847 ) Net income for the year 2,359,282 2,359,282 Balance at June 30, 2008 193,830,961 7,753,237 (2,440,440 ) (97,618 ) 12,909,457 (25,500 ) (37,500 ) 57,000 (1,522,997 ) (14,990,621 ) 4,045,458 The accompanying notes form an integral part of these consolidated financial statements 21 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2 2008 2007 Cash flows from operating activities: Net income from operations $ 2,359,282 $ 34,304 Adjustments to reconcile net income to net cash used in operating activities: Depreciation 2,634 2,448 Amortization of prepaid consulting fees - 42,667 Gain on debt settlement (67,719 ) (630,749 ) Gain on legal settlement - (87,841 ) Gain on sale of marketable securities (701,832 ) (139,507 ) Shares to be issued for legal settlement related - 57,000 Shares issued for consulting services 52,500 - Fair market value of options granted - 4,902 Impairment of assets - 2,966,043 Bad debt expense - 11,080 Marketable securities used for payments for service and fee 97,121 - Marketable securities received for consulting service (639,838 ) (3,411,877 ) Marketable securities to be received for consulting service rendered (3,000,000 ) - Changes in operating assets and liabilities: Increase on accounts receivable (44,520 ) - Increase in other assets and prepaid expenses (358,412 ) (106,113 ) Increase in accounts payable and accrued expenses 517,852 307,440 Increase in other liabilities - - Net cash used in operating activities (1,782,930 ) (950,203 ) Cash flows from investing activities: Purchase of fixed assets (27,228 ) - Purchase of marketable securities (35,388 ) (110,750 ) Proceeds from sale of marketable securities 642,094 958,170 Purchase of investment (106,000 ) (42,500 ) Net cash provided by investing activities 473,478 804,920 Cash flows from financing activities: Purchase of treasury shares (3,784 ) (16,781 ) Proceed from sale of stock - 324,746 Proceed from stock subscription - 112,000 Proceeds on notes payable 1,322,600 - Payments on notes payable (174,000 ) (455,476 ) Borrowings from officer 355,642 250,062 Payments on advances from officer (81,592 ) (63,921 ) Net cash provided by financing activities 1,418,867 150,631 Net increase in cash and cash equivalents 109,415 5,348 Cash and cash equivalents, beginning of period 7,751 2,403 Cash and cash equivalents, end of period $ 117,166 $ 7,751 SUPPLEMENTARY DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 196,188 $ 171,934 Taxes $ - $ - Non-cash investing and financing activities: Shares issued for conversion of notes $ 180,000 $ - Shares issued for payment of accrued salaries $ 420,000 $ - Write off subscription receivable against notes payable $ - $ 200,000 The accompanying notes form an integral part of these consolidated financial statements 22 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - NATURE OF BUSINESS Providential Holdings, Inc., ("PHI") is engaged in a number of business activities, the most important of which is merger and acquisition advisory services. The Company acquires and consolidates special opportunities in selective industries to create additional value, acts as an incubator for emerging companies and technologies, and provides financial consultancy and M&A advisory services to U.S. and foreign companies. A wholly owned division of the Company, Provimex was formed on April 10, 2001 under the name "Providential Imex", to focus on trade commerce with Vietnam. This division changed its name to Provimex on July 5, 2001. This subsidiary was later incorporated as a Nevada corporation on September 23, 2004. The Company has declared a 15% stock dividend of Provimex, Inc. to shareholders of record as of September 15, 2004. In May 2003, the Company formed a subsidiary under the name of Providential Capital to provide financial products and services for the micro-small cap arenas and to manage the Company's proprietary merger and acquisition activities. Providential Capital will focus its attention on the underserved segment of smaller companies in the United States and abroad. Providential Capital began providing merger and acquisition advisory services to its clients since the fiscal year ended June 30, 2003. On July 7, 2003 a wholly-owned DBA of Providential Holdings, Inc, Touchlink Communications was formed to provide point-of-sale (POS) terminals and prepaid calling cards to retailers, convenient stores and non-profit organizations across the US. This POS system enables merchants and participating partners to offer prepaid products without purchasing or storing any inventory in advance. This company was later incorporated as a Nevada corporation in February 2004 under the name of Touchlink Communications, Inc. to provide long distance services to residential and business customers in the United States. The Company has declared a 15% stock dividend of Touchlink Communications, Inc. to shareholders of record as of September 15, 2004. On November 1, 2003, the Company formed PHI Video Corp., which was later renamed PHI Digital Corp. ("PHI Digital"), a Nevada corporation, to provide the sale of consumer electronics, including flat-screen television sets and monitors. PHI Digital has been renamed "TULON INDUSTRIES, INC." to change its scope of business. This subsidiary did not generate any revenue during the fiscal years ended June 2005 and 2006. On December 31, 2003, the Company formed Providential Oil & Gas, Inc., a Nevada corporation and wholly-owned subsidiary, to pursue independent oil and gas business. On November 24, 2005, Providential Oil & Gas, Inc. signed an agreement with Terra-Firma Gas & Oil, Inc., a Nevada corporation with headquarters in Midland, Texas, to co-develop up to twenty-four gas wells on Hudspeth Ranch, Crockett County, West Texas. A $20,000 investment has been made by the Company on this project in the fiscal year ended June 30, 2006. The Company wrote off this investment in the fiscalyear ended June 30, 2007. On June 14, 2006, Providential Oil & Gas, Inc. changed its name to Providential Energy Corporation to expand its scope of business to potentially include alternative energy such as fuel cells and biodiesel. This entity did not have any operations during the year ended June 30, 2008 and 2007. In July 2007, PhiLand Corporation, a Nevada corporation and wholly-owned subsidiary of the Company, was formed to manage the real estate development project in South Hoi An, Quang Nam Province, Vietnam. In July 2007, Providential Holdings entered into a principle agreement with the Peoples Committee of Quang Nam Province, which allows the Company to lease approximately 8,000 acres of land in South Hoi An, Quang Nam Province, Vietnam to develop an integrated tourism zone under a 70-year lease term. PhiLand Corporation is currently involved in planning and developing this project. 23 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS IndoChina Mining Corporation, a Nevada corporation and wholly-owned subsidiary of Providential Holdings, Inc., was incorporated on March 20, 2008 for exploitation and processing of diatomite mines. On April 14, 2008, IndoChina Mining Corporation (IMC), entered into a Cooperation agreement with Phu Yen Minerals Joint Stock Company (PYMICO). Under this agreement, PYMICO and IMC will cooperate to contribute capital for establishment of a joint venture specializing in exploitation and processing of diatomite in Phu Yen providence and IMC will participate in PYMICO through purchasing a maximum of 30% shares of PYMICO when the latter issues additional shares in 2008. On May 20, 2008, Providential Vietnam, a Vietnamese corporation and wholly-owned subsidiary of the Company, was formed to provide M&A advisory services, management consulting, corporate restructuring, asset management, fund management, and investment banking, services in independent oil and gas, alternative energy, and mining, commercial and residential real estate, hotels and integrated hospitality and Investments in selective opportunities with potential for high growth. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of Providential Holdings, Inc., and its subsidiaries, Providential Securities, Inc., Providential Capital, PHI Digital Inc., (PHI Digital), Provimex, Providential Energy Corporation (formerly Providential Oil & Gas, Inc.) Touchlink, IndoChina Mining Corporation, PhiLand Corporation and Providential Vietnam collectively referred to as the "Company". All significant inter-company transactions have been eliminated in consolidation. Providential Securities, Inc, PHI Digital, Provimex, Providential Energy Corporation, Touchlink and IndoChina Mining Corporation are inactive. USE OF ESTIMATES The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS The Company considers all liquid investments with a maturity of three months or less from the date of purchase that are readily convertible into cash to be cash equivalents. MARKETABLE SECURITIES The Company's securities are classified as available-for-sale and, as such, are carried at fair value. Securities classified as available-for-sale may be sold in response to changes in interest rates, liquidity needs, and for other purposes. Each investment in marketable securities represents less than twenty percent (20%) of the outstanding common stock and stock equivalents of the investee, and each security is nationally quoted on the National Association of Securities Dealers OTC Bulletin Board ("OTC:BB") or Pink Sheets. As such, each investment is accounted for in accordance with the provisions of SFAS No. 115. Unrealized holding gains and losses for available-for-sale securities are excluded from earnings and reported as a separate component of stockholder's equity. Realized gains and losses for securities classified as available-for-sale are reported in earnings based upon the adjusted cost of the specific security sold. On June 30, 2008 and 2007, the marketable securities have been recorded at $4,435,938 and $9,666,942, respectively based upon the fair value of the marketable securities. 24 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS ACCOUNTS RECEIVABLE The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. Reserves are recorded primarily on a specific identification basis. As of June 30, 2008, the Company had a balance of $3,196,369 as accounts receivable which includes the securities receivable of $3,000,000 at the fair market value of shares at the date of the merger consummated on June 30, 2008. IMPAIRMENT OF LONG-LIVED ASSETS Effective January 1, 2002, the Company adopted Statement of Financial Accounting Standards No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" ("SFAS 144"), which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of," and the accounting and reporting provisions of APB Opinion No. 30, "Reporting the Results of Operations for a Disposal of a Segment of a Business." The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144. SFAS 144 requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets' carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. PROPERTY AND EQUIPMENT Property and equipment are stated at cost. Maintenance and repair costs are charged to expense as incurred; costs of major additions and betterments are capitalized. When property and equipment are sold or otherwise disposed of, the cost and related accumulated depreciation are eliminated from the accounts and any resulting gain or loss is reflected in income. Depreciation is computed using the straight-line method over the estimated useful lives of the assets, ranging from three to ten years. DEPRECIATION AND AMORTIZATION The cost of property and equipment is depreciated over the estimated useful lives of the related assets. Depreciation and amortization of fixed assets are computed on a straight-line basis. NET EARNINGS PER SHARE The Company adopted the provisions of Statement of Financial Accounting Standards No. 128, Earnings per Share ("SFAS No. 128"). SFAS No. 128 eliminates the presentation of primary and fully diluted earnings per share ("EPS") and requires presentation of basic and diluted EPS. Basic EPS is computed by dividing income (loss) available to common stockholders by the weighted-average number of common shares outstanding for the period. Diluted EPS is based on the weighted-average number of shares of common stock outstanding for the period and common stock equivalents outstanding at the end of the period. The Company has the following dilutive stock options and warrants as of June 30, 2008 and 2007 . Stock options - 3,000,000 Warrants 250,000 250,000 Total 25 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The net earnings per share is computed as follows: Basic and diluted net loss per share: Numerator: Net income $ 2,359,282 $ 34,304 Denominator: Basic weighted average number of common shares outstanding 182,427,136 166,669,095 Basic net income per share $ $ Diluted weighted average number of common shares outstanding 182,578,452 168,508,130 Diluted net income per share $ $ STOCK-BASED COMPENSATION Effective July 1, 2006, the Company adopted SFAS 123R and accordingly has adopted the modified prospective application method. Under this method, SFAS 123R is applied to new awards and to awards modified, repurchased, or cancelled after the effective date. Additionally, compensation cost for the portion of awards that are outstanding as of the date of adoption for which the requisite service has not been rendered (such as unvested options) is recognized over a period of time as the remaining requisite services are rendered. FAIR VALUE OF FINANCIAL INSTRUMENTS Statement of financial accounting standard No. 107, Disclosures about fair value of financial instruments, requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. REVENUE RECOGNITION The Company's revenue recognition policies are in compliance with Staff accounting bulletin (SAB) 104. The Company recognizes consulting and advisory fee revenues when the transaction is completed and the service fees are earned. Expenses are recognized in the period in which the corresponding liability is incurred. Payments received before all of the relevant criteria for revenue recognition are recorded as unearned revenue. ADVERTISING The Company expenses advertising costs as incurred. Advertising costs for the years ended June 30, 2008 and 2007 were $10,759 and $25,682 respectively. 26 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS COMPREHENSIVE INCOME (LOSS) Statement of Financial Accounting Standards No. 130, Reporting Comprehensive Income ("SFAS No. 130"), establishes standards for reporting and display of comprehensive income, its components and accumulated balances. Comprehensive income is defined to include all changes in equity, except those resulting from investments by owners and distributions to owners. Among other disclosures, SFAS No. 130 requires that all items that are required to be recognized under current accounting standards as components of comprehensive income be reported in a financial statement that is displayed with the same prominence as other financial statements. During the year ended June 30, 2008 and 2007, the Company recorded $5,768,847 as unrealized loss and $1,418,377 as unrealized gain on marketable securities, respectively. Other comprehensive income and loss, as presented on the accompanying consolidated balance sheets amounted $1,522,997 loss and $4,245,850 gain as of June 30, 2008 and 2007, respectively. INCOME TAXES The Company accounts for income taxes in accordance with SFAS No. 109, "Accounting for Income Taxes." Deferred taxes are provided on the liability method whereby deferred tax assets are recognized for deductible temporary differences, and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. REPORTING OF SEGMENTS Statement of Financial Accounting Standards No. 131, Disclosures about Segments of an Enterprise and Related Information ("SFAS No. 131"), which supersedes Statement of Financial Accounting Standards No. 14, Financial Reporting for Segments of a Business Enterprise, establishes standards for the way that public enterprises report information about operating segments in annual financial statements and requires reporting of selected information about operating segments in interim financial statements regarding products and services, geographic areas and major customers. SFAS No. 131 defines operating segments as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance. The Company operates in one segment during the years ended June 30, 2008 and 2007. RISKS AND UNCERTAINTIES In the normal course of business, the Company is subject to certain risks and uncertainties. The Company provides its service and receives marketable securities upon execution of transactions. Consequently, the value of the securities received from customers can be affected by economic fluctuations and each customer's business growth. The actual realized value of these securities could be significantly different than recorded value. RECLASIFICATIONS For comparative purposes, prior year's consolidated financial statements have been reclassified to conform to report classifications of the current year. 27 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS RECENT ACCOUNTING PRONOUNCEMENTS In June 2007, the FASB issued FASB Staff Position No. EITF 07-3, Accounting for Nonrefundable Advance Payments for Goods or Services Received for use in Future Research and Development Activities (FSP EITF 07-3), which addresses whether nonrefundable advance payments for goods or services that used or rendered for research and development activities should be expensed when the advance payment is made or when the research and development activity has been performed. Management is currently evaluating the effect of this pronouncement on the consolidated financial statements. In December 2007, the FASB issued SFAS No. 141 (Revised 2007), Business Combinations. The objective of this statement will significantly change the accounting for business combinations. Under Statement 141R, an acquiring entity will be required to recognize all the assets acquired and liabilities assumed in a transaction at the acquisition date fair value with limited exceptions. Statement 141 applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The Company does not expect the adoption of SFAS No. 141R to have a material impact on the consolidated financial statements. In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements-An Amendment of ARB No. 51". The objective of this statement is to establish new accounting and reporting standards for the Noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary Statement 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. The Company does not expect the adoption of SFAS No. 160 to have a material impact on the consolidated financial statements. In March 2008, the FASB issued Statement of Financial Accounting Standards (SFAS) No. 161, Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. 133, which requires additional disclosures about the objectives of the derivative instruments and hedging activities, the method of accounting for such instruments under SFAS No. 133 and its related interpretations, and a tabular disclosure of the effects of such instruments and related hedged items on our financial position, financial performance, and cash flows. The Company does not expect the adoption of SFAS No. 161 to have a material impact on the consolidated financial statements. In May 2008, FASB issued SFASB No.162, The Hierarchy of Generally Accepted Accounting Principles. The pronouncement mandates the GAAP hierarchy reside in the accounting literature as opposed to the audit literature. This has the practical impact of elevating FASB Statements of Financial Accounting Concepts in the GAAP hierarchy. This pronouncement will become effective 60 days following SEC approval. The Company does not believe this pronouncement will impact its financial statements. In May 2008, FASB issued SFASB No. 163, Accounting for Financial Guarantee Insurance Contracts-an interpretation of FASB Statement No. 60. The scope of the statement is limited to financial guarantee insurance (and reinsurance) contracts. The pronouncement is effective for fiscal years beginning after December 31, 2008. The Company does not believe this pronouncement will impact its financial statements. NOTE 3 - NASD EXAMINATION AND DISCONTINUANCE OF PROVIDENTIAL SECURITIES, INC. After the completion of a routine audit of Providential Securities, Inc. ("Providential") in July and August 2000, the National Association of Securities Dealers, Inc. alleged that Providential violated certain provisions of the NASD's Conduct Rules 2120, 2330, 2110 and 3010, and Rules 15c2-4, 10b-5, 10b-9 and 15c3-3 of the Securities and Exchange Commission. Providential Securities, Inc. and Henry Fahman voluntarily submitted a Letter of Acceptance, Waiver and Consent ("AWC",), which was accepted by NASD Regulation, Inc. on October 27, 2000. Providential Securities, Inc. was censured, fined $115,000.00 and required to offer rescission to those public customers who participated in the Providential Private Placement. In addition, Henry Fahman was banned, in all capacities, from associating with any NASD member. 28 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Based upon the above-mentioned circumstances, Providential Securities, Inc. withdrew its membership from the NASD in October 2000 and ceased its securities brokerage operation. The fine of $115,000 is included in accrued expenses in the accompanying consolidated financial statements. The Company has offered all Preferred Stock holders rescission on their investment. During the year ended June 30, 2004, $235,000 from the amount due to Preferred Stock Holders plus $105,600 in related dividends payable totaling $340,600 has been paid either in cash or with the issuance of common stock. The balance of unredeemed preferred shares and the related interest has been included in current liabilities on the accompanying consolidated financial statements. (Note 11) NOTE 4  LOANS RECEIVABLE FROM RELATED PARTIES Loans receivable from related parties consist of the following at June 30, 2008 and 2007: Loan to Jeantex Group, Inc. $ 162,402 $ 123,102 Loan to Bio-Warm Corp./DDC Industies 32,560 18,360 Loan to Provimex HTV 67,000 67,000 Loan to Pho Express 85,000 - $ $ Loans to Bio-Warm/ DDC Industries are unsecured, interest free and due on demand. Loans to Jeantex Group and Provimex HTV is unsecured and bear 8.5% interest per annum and due on demand. $30,000 of loan to Pho Express bears 32.5% interest per annum and the remaining portion is interest free and due on demand. The loans to Pho Express will be applied toward the payment of investment upon closing of joint venture agreement. During the year ended June 30, 2008, the total interest income from these loans amounting $21,782 has not been recorded as the receiving of these interests is not assured. NOTE 5  OTHER CURRENT ASSETS: The Other Assets comprise of the following as of June 30, 2008 and 2007 : Security Deposit $ - $ 15,000 Advance for shares purchase 106,000 15,000 Loans Receivable (unsecured, non-interest bearing & unsecured) 5,000 7,500 Prepaid expense 86,131 - Total $ 197,131 $ 37,500 NOTE 6 - IMPAIRMENT OF ASSETS During the year ended June 30, 2007, the Company evaluated its investment in Terra Firma Gas & Oil, Inc. Cavico-PHI Cement, PhiTex Energy Group, VFMC and recognized an impairment loss of $62,500, a total investment amount. In addition, considering the permanent decline in the market value of a few marketable securities, the Company wrote down these marketable securities to the current market value and an impairment of assets in the amount of $2,903,543 was recognized during the year ended June 30, 2007. 29 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 7- MARKETABLE EQUITY SECURITIES AVAILABLE FOR SALE Each investment in marketable securities represents less than twenty percent (20%) of the outstanding common stock and stock equivalents of the investee, and each security is nationally quoted on the National Association of Securities Dealers OTC Bulletin Board ("OTC:BB") or the Pink Sheets. As such, each investment is accounted for in accordance with the provisions of SFAS No. 115. Unrealized holding gains and losses for marketable securities are excluded from earnings and reported as a separate component of stockholder's equity. Realized gains and losses for securities classified as available-for-sale are reported in earnings based upon the adjusted cost of the specific security sold. On June 30, 2008, the investments have been recorded at $4,435,938 based upon their quoted market value on the Bulletin Board or Pink Sheets at June 30, 2008. The actual realized value of these securities could be significantly different than recorded value. Following is a summary of marketable equity securities classified as available for sale as of June 30, 2008: Traded on Acquisition Market Accum. Number of Pink Sheets Investee Name Cost at Value at Unrealized Shares Held at (PK) or Bulletin (Symbol) June 30, 2008 June 30, 2008 Gain (Loss) June 30, 2008 Board (OB) Tri Kal International (TRIKF) 15 - (15 ) 15,165 - DDC Industries, Inc. (DDCI) * 3,182,491 1,443,938 (1,738,553 ) 8,021,874 PK Jeantex Group (JNTX) * 1,938,423 96,921 (1,841,502 ) 9,692,117 OB Cavico Corp.(CVIC) * - 508,750 508,750 2,035,000 OB All Line, Inc. (ALIN) 855,000 2,137,500 1,282,500 8,550,000 PK Eastbridge Inv. (EBIG) - 265,823 265,823 6,645,584 OB Totals $ 5,975,929 $ 4,435,938 $ ( 1,522,997 ) * All these are related parties As of June 30, 2008, 400,000 shares of Jeantex Group, Inc. stock, 2,000,000 shares of Cavico Corp. stock and 3,000,000 shares of DDC Industries, Inc. stock were pledged as collateral for short-term notes payable. The changes in net unrealized holding gain/loss on securities available for sale has been included as a separate component of stockholders' equity. For the year ended June 30, 2008 and 2007, an unrealized loss of $5,768,847 and an unrealized gain of $1,418,377 were recorded, respectively. In September 2006, the Company received 2,000,000 shares of Cavico Corp. valued at $1,801,802. The Company received these shares for advisory fees performed in May 2006. The cost basis of the shares was based on the market value of the securities on the date the advisory services were completed. . In February 2007, the Company purchased 369,166 shares of Cavico Corp. stock at $.30 per share. The Company sold 1,799,500 shares of Cavico shares valued at $820,706 on the cost basis during the fiscal year ended June 30, 2007. The Company recorded an impairment expense of $2,903,543 on remaining shares of these marketable securities as these securities were not trading at June 30, 2007. During the fiscal year ended June 30, 2008, the Company sold 1,174,166 shares of Cavico Corp. stock and received $430,031 in cash and used 300,000 shares of Cavico Corp. stock to settle a short term note of $100,000. The values of these shares were recorded as gain on marketable securities. 30 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS In March 2007, the Company received 45,000,000 shares (900,000 post-reverse split shares) of Bio-Warm, which was merged with DDC Industries, valued at $675,000. The Company received these shares for advisory services completed earlier in that month. The cost basis of the shares was based on the market value of the securities on the date the advisory services were completed. The Company has recorded marketable securities at its quoted market value at March 31, 2007. In June 2007, the Company received 3,763,753 shares of DDC Industries for fees for services performed in the third fiscal quarter of 2007 valued at $1,881,877. During the fiscal year ended June 30, 2008, the Company received 3,763,753 from DDC Industries as consulting fee for the services performed by the Company. The Company used 500,000 shares of these securities for a payment of consulting fees to a contractor. During the year ended June 30, 2007, the Company received 8,550,000 shares of Cinnabar Enterprises, Inc. for services performed and completed on June 18, 2007 and recorded for $855,000. The company recorded the value of these shares based upon fair value of the services provided which was more determinable. The Company has recorded the value of the marketable securities at its quoted market value at June 30, 2008. The actual realized value of these securities could be significantly different than recorded value. On June 22, 2007, Cinnabar Enterprises, Inc. changed its name to All Line, Inc. and its trading symbol to ALIN. During the fiscal year ended June 30, 2007, the Company sold 28,500 shares of Jeantex shares. During the fiscal year ended June 30, 2008, the Company sold 2,582,628 shares of Eastbridge Investment stock for $159,317. In addition , the Company used 125,000 shares of Eastbridge Investment stock to settle a finance charge and used 646,788 shares for payment of consulting service amounting $25,872 of which $22,792 was included in prepaid expenses. The Company recorded a realized gain on the sale of marketable securities of $701,832 and $139,509 in total for the years ended June 30, 2008 and 2007, respectively. NOTE 8 - PROPERTY AND EQUIPMENT Property and equipment at June 30, 2008 and 2007 consists of the following: Equipment $ 85,855 $ 81,619 Furniture and Fixtures 59,115 36,123 Automobiles 58,000 58,000 Subtotal Less Accumulated Depreciation (176,853 ) (174,219 ) Total net fixed assets $ 26,117 $ 1,523 Depreciation expense was $2,634 and $2,448 for the fiscal years ended June 30, 2008 and 2007, respectively. NOTE 9 - ACCOUNTS PAYABLE AND ACCRUED EXPENSES The accounts payable and accrued expenses at June 30, 2008 and 2007 consist of the following: 31 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Accounts payable & Accrued Expenses $ 379,175 $ 249,263 Accrued salaries and payroll taxes 166,557 452,480 Accrued interest 551,323 394,196 Accrued legal 339,804 339,804 Accrued consulting fees $ $ During the year ended June 30, 2008 and 2007, the Company wrote off $66,719 and $544,877, respectively of old accounts payable for which the statue of limitation set by the state has expired. This amount of was recorded as a gain on settlement of debts in the consolidated financial statements. NOTE 10 - DUE TO OFFICER Due to officer, represents advances made by officers of the Company and its subsidiaries, which are non-interest bearing, except for $100,000 as described below, unsecured and due on demand. As of June 30, 2008 and 2007, the balances were $561,982 and $467,932, respectively. As of June 30, 2008, the Company has a short term note payable amounting $100,000 with interest bearing $3,000 per month payable to the Chief Technology Officer (CTO). NOTE 11 - LOANS AND PROMISSORY NOTES PROMISSORY NOTES PAYABLE: The Company had promissory notes payable to International Mercantile Holding amounting to $196,111 with accrued interest of $24,201. The Company pledged 5,000,000 shares of treasury stock with the lender, which were sold by the note holders. The Company did not receive any proceeds from the sale of the shares nor was an agreement entered into for the settlement of the loan between the Company and the lender. Accordingly, the value of these shares had been reflected in the financial statements as stock subscriptions receivable. The Company wrote off the notes and related accrued interest against the subscription receivable at June 30, 2007 as International Mercantile Holding is no longer in existence and recorded a gain on settlement of debts of $20,312. SHORT TERM NOTES PAYABLE: As of June 30, 2008 and 2007, the Company has short term notes payable amounting $1,816,255 and $768,655, with accrued interest of $340,753 and $394,196, respectively. These notes bear interest rates ranging from 6% to 36% per annum. $773,000 of these short term notes are past due and $222,273 are due on demand. During the year ended June 30, 2008 and 2007, the Company paid $174,000 and $295,863 of principal and $196,1888 and $171,934 of interest on short term notes, respectively. Some of the notes payable are secured by assets of the Company as summarized below: Note balance Secured by $ 115,000.00 400,000 Jeantex shares $ 550,000 2,000,000 Cavico shares $ 150,000 1,500,000 DDCI shares $ 100,000 1,500,000 DDCI shares 32 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DUE TO PREFERRED STOCKHOLDERS: The Company classified $215,000 of preferred stock subscribed as a current liability payable to holders of preferred stock due to non compliance of preferred shares subscription agreement. This amount was past due as of June 30, 2008. The Company made $5,000 interest payment during the year ended June 30, 2007. The interest payable to holders of preferred stock of $206,855 and $181,055 has been included in accrued interest included in account payable and accrued expenses on the balance sheet as of June 30, 2008 and 2007, respectively. OTHER CURRENT LIABILITIES During the year ended June 30, 2004, the Company received an overpayment of $89,691 for the exercise of stock options receivable. This amount has not been paid by the Company as of June 30, 2008, and has been classified as other payable and is shown on the consolidated financial statements in Other current liabilities. NOTE 12 - LITIGATION LEGAL PROCEEDING SETTLED AND UNPAID AS OF JUNE 30, 2008: QUANG VAN CAO AND NHAN THI NGUYEN CAO VS. PROVIDENTIAL SECURITIES, INC. ET AL. This case was originally submitted to Orange County Superior Court, CA on June 25, 1997, Case No. 781121, and subsequently moved to NASD Dispute resolution for arbitration. On or about August 24, 2000, the Company's legal counsel negotiated with the Claimant's counsel and unilaterally reached a settlement that had not been approved by the Company. While the Company was in the process of re-negotiating the terms of said settlement, the Claimants filed a request for arbitration hearing before the National Association of Securities Dealers on October 4, 2000, Case No. 99- 03160. Thereafter, the Claimants filed a complaint with the Orange County Superior Court, CA on October 31, 2000, Case No. 00CC13067 for alleged breach of contract for damages in the sum of $75,000 plus pre-judgment interest, costs incurred in connection with the complaint, and other relief. Without admitting or denying any allegations, the Company reached a settlement agreement with the Claimants whereby the Company would pay the Claimants a total of $62,500 plus $4,500 in administrative costs. As the date of this report, the Company has paid $2,500 and is subject to an entry of judgment for $79,000. The settlement amount has been accrued in the accompanying consolidated financial statements. CONSECO FINANCE VENDOR SERVICES CORPORATION FKA GREEN TREE VENDOR SERVICES CORPORATION VS. PROVIDENTIAL SECURITIES, INC., HENRY D. FAHMAN AND TINA T. PHAN In September 1997 Providential Securities, Inc. entered into a written Lease Agreement to lease certain items of equipment from Green Tree Vendor Services, in return for which Providential Securities, Inc. agreed to pay thirty-six monthly installments, each in the amount of $1,552. On or about September 12, 2000, and subsequently, Providential Securities, Inc. was unable to make the monthly payments to Claimant due to the lack of revenues following the interruption and subsequent closure of its securities brokerage operations. (See Note 3) Claimant filed a complaint for money with the Superior Court of the State of California, County of Orange (Case No. 01CC02613) on February 23, 2001 seeking $39,102 plus interest thereon at the legal rate from September 12, 2000. The claimant entered a judgment against Providential Securities, Inc., Henry Fahman and Tina Phan for $48,933. The judgment amount has been accrued in the accompanying consolidated financial statements. PENDING LITIGATION: NGON VU VS. PROVIDENTIAL SECURITIES, INC. Claimant was a former employee of Providential Securities, Inc. who was laid off in 2000 due to closure of business. The Claimant complained to the Department of Industrial Relations (DIR) for allegedly unpaid vacation and salaries. On June 13, 2001, the DIR filed a request to enter a judgment against Providential Securities, Inc. for $9,074 including wages and interest, penalty, post hearing and filing fee. The sought amount of $9,074 has been accrued in the accompanying consolidated financial statements. 33 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS VERIO VS. PROVIDENTIAL SECURITIES, INC. On or about April 1, 2003, Verio, Inc. filed a judgment against Providential Securities, Inc., a wholly-owned subsidiary of the Company which was discontinued in October 2000, for a total of $9,141. This sum consists of $6,800 for services allegedly rendered by Verio, Inc. to Providential Securities, Inc. in 2000 and $2,341 for legal costs. Both amounts have been accrued in the accompanying consolidated financial statements. DOW JONES & COMPANY, INC. VS. PROVIDENTIAL SECURITIES, INC. AND PROVIDENTIAL HOLDINGS, INC. On March 19, 2002 Dow Jones & Company filed a complaint with the Superior Court of California, County of Orange, West Justice Center (Case No. 02WL1633), against Providential Securities, Inc., the discontinued operations of the Company, and Providential Holdings, Inc. for $9,973 plus prejudgment interest at the rate of ten (10%) per annum from November 1, 2000, reasonable attorneys fees and other and further relief. This claim is in connection with services allegedly rendered by the Plaintiff to Providential Securities, Inc. prior to November 2000. The Company intends to settle this case. The sought amount of $9,973 (excluding interest) has been accrued in Accrued Expenses in the accompanying consolidated financial statements. KEY EQUIPMENT FINANCE, INC., VS. 49-6215601, INC.; HENRY D. FAHMAN; TINA T. PHAN, CASE NO 06WL00289 On January 18, 2006 Key equipment Finance filed a suit in the Superior Court of the State of California, County of Orange  West District claiming breach of the terms of lease agreement by failure to make the monthly installment due although demand therefore was made. The remaining balance due and owing to plaintiff under the lease is $14,439 plus interest from the date of default. The plaintiff also claiming for breach of guaranty, common counts, unjust enrichment and cost of law suit and any other relief the Court may deem just and proper. As of June 30, 2008, the Company has accrued $14,439. NASD CASE: After the completion of a routine audit of Providential Securities, Inc. in July and August 2000, the National Association of Securities Dealers, Inc. alleged that Providential violated certain provisions of the NASD's Conduct Rules . As a result, Providential Securities, Inc. withdrew its membership from the NASD in October 2000 and ceased its securities brokerage operation. $127,305, including $115,000 fine charged by NASD, is included in accrued expenses in the accompanying consolidated financial statements. (Note 3) ARBITRATION CASES: The Company had four arbitration cases from day-traders against Providential Securities, Inc., a discontinued stock brokerage operation of the Company. The total amount of damages for these cases, which were closed as of June 30, 2001, was $54,505. This amount has been accrued in the accompanying consolidated financial statements. NOTE 13 - STOCKHOLDER'S EQUITY Treasury Stock: During the year ended June 30, 2008 and 2007, the Company purchased 120,500 and 1,049,940 Treasury Shares for $3,784 and $16,781, respectively. The balance as of June 30, 2008 was 2,440,440 shares valued at $97,618. Common Stock: Fiscal year ended June 30, 2008 : During the year ended June 30, 2008, the Company issued 1,800,000 shares of common stock valued at $90,000 for services. During the year ended June 30, 2008, the Company issued 6,000,000 shares of common stock for conversion of short term notes amounting $180,000. 34 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS During the year ended June 30, 2008, the Company issued 14,000,000 shares of common stock for payment of accrued salaries amounting $420,000 for officers. Fiscal year ended June 30, 2007 : During the year ended June 30, 2007, the Company issued 2,500,000 shares of common stock valued at $375,000 against Shares to be Issued. During the year ended June 30, 2007, the Company sold 8,291,000 shares valued at $324,750 to related parties of the company. The balance as of June 30, 2007 was 172,030,961 shares valued at $6,881,237. Shares to be Issued: On 06/09/2006, Luberski Inc. transferred and subsequently sold 1,000,000 shares of common stock of Providential Holdings, which belonged to the officer of the Company and were given to Luberski, Inc. as collateral for the loan. As of June 30, 2007, the Company agreed to pay back 1,000,000 shares valued at $57,000 to the officer and recorded the transaction as shares to be issued. Prepaid Consulting: During the year ended June 30, 2008, the Company signed a consulting agreement for consulting service for one year. The Company issued 1,500,000 shares of common stock to the consultant valued at $75,000 based upon the market value of the stock at the date of stock issuance. The Company amortized $37,500 during the fiscal year ended June 30, 2008. During the year ended June 30, 2005, the Company signed a agreement with unrelated third-parties for consulting services for two years. The Company issued 1,000,000 shares of common stock to the consultants valued at $44,000 based upon the market value of the stock at the time of consummation of the agreements. The Company amortized $20,168, total remaining balance during the fiscal year ended June 30, 2007. During the year ended June 30, 2006, the Company signed a consulting agreement for consulting service for one year. The Company issued 1,000,000 shares of common stock to the consultant valued at $30,000 based upon the market value of the stock at the date of stock issuance. The Company amortized $22,500, total remaining balance during the fiscal year ended June 30, 2007. During the years ended June 30, 2008 and 2007, the Company has amortized $37,500 and $42,668, respectively, as an operating expense. Subscriptions Receivable: As of June 30, 2008 and 2007, the subscription receivable amounting $25,500 from a consultant for shares issued during the year ended 2005 are still not received. NOTE 14 - STOCK BASED COMPENSATION PLAN Stock Options: On July 10, 2000 the Company adopted a Stock Option and Incentive Plan (the "Plan") which provides for the issuance of up to a maximum of 16 million shares of the Company's common stock to officers, employees and non-employee directors at the sole discretion of the board of directors. On August 10, 2000 the Company granted fourteen million options under the Plan to officers, directors and employees at an exercise price of $.50 per share. As of the date of this report there have been no options exercised and seven million of these options have been forfeited. The remaining seven million options were exercisable on July 1, 2001 and expired on December 31, 2005. The Company did not grant any options in the fiscal years ended June 30, 2008 and 2007. Common stock purchase options were expired as of June 30, 2008: 35 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Weighted Aggregate Options Average Instrinsic Exercise Price Value Outstanding and exercisable, June 30, 2007 3,000,000 $ 0.27 $ 9,500 Granted - Expired (3,000,000 ) Exercised - Outstanding and exercisable, June 30, 2008 - - $ - Stock-Based Compensation: On February 7, 2005, the Company adopted a stock-based compensation plan and set aside 14,000,000 shares of common stock for selected eligible participants of the Company and subsidiaries, and certain independent contractors providing certain services to the Company. As of June 30, 2008, 12,478,512 shares have been issued for salaries, consulting and professional services in lieu of cash under this plan. Prior to July 1, 2006, the Company measured stock compensation expense using the intrinsic value method of accounting in accordance with Accounting Principles Board (APB) Opinion No. 25, "Accounting for Stock Issued to Employees," and related interpretations (APB No. 25). The company adopted SFAS No. 123-R effective July 1, 2006 using the modified prospective method. Warrants: During the year ended June 30, 2008, the Company issued 250,000 stock warrants with a term of 5 years and a three year vesting period. The following assumptions were used in the Black-Scholes pricing model: Risk-free interest rate 4.64 % Expected life 5.00 years Expected volatility 198 % Expected dividend yield 0 % Following is a summary of the warrant activity for the year ended June 30, 2008: Aggregate Intrinsi Warrants outstanding Exercise Price Value Outstanding, June 30, 2007 250,000 $ 0.015 $ 11,250 Granted - - Forfeited - - Exercised - - Outstanding, June 30, 2008 250,000 $ 0.015 $ 11,250 36 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Following is a summary of the status of warrants outstanding at June 30, 2008: Total Warrants Remaining Li Total Warrants Exercise Price Outstanding (Years) Exercise Pri ce Exercisable Exercise Price $ 0.015 3.42 $ 0.015 $ 0.015 NOTE 15- GAIN ON SETTLEMENT OF DEBT During the year ended June 30, 2008 and 2007, the Company recorded a gain of $67,719 and $630,749 on the settlement of debt, respectively. (Note 9 and 11) NOTE 16 - RELATED PARTY TRANSACTIONS During the year ended June 30, 2008, the Company issued shares to officer/directors for two years accrued salaries as follows: Related Party No of Shares Accrued Salary Henry Fahman  Officer/Director 10,000,000 $ 300,000 Tina Phan  Officer/Director 4,000,000 120,000 Total 14,000,000 $ 420,000 During the year ended June 30, 2007, the Company did not issue any shares to the directors for services. The Company accrued $210,000 salaries for Henry Fahman and Tina Phan during the years ended June 30, 2008 and 2007. During the year ended June 30, 2007, the Company had $2,556,877 revenue, which represents 72% of total revenue, from a company with a common officer. NOTE 17 - INCOME TAXES No provision was made for income tax since the Company has significant net operating loss carry forward. Through June 2008, the Company incurred net operating losses for tax purposes of approximately $16.5 million. The net operating loss forward may be used to reduce taxable income through the year 2028. Net operating loss for carry forwards for the State California is generally available to reduce taxable income through the year 2018. The availability of the Company's operating loss carryforward is subject to limitation if there is a 50% or more positive change in the ownership of the Company's stock. The net deferred tax asset balance, due to net operating loss carryforwards as of June 30, 2008 and 2007 were approximately $3.4 million and $4.3 million respectively. A 100% valuation allowance has been established against the deferred assets, as the utilization of the loss carryforwards cannot reasonably be assured. The components of the net deferred tax asset are summarized below: June30, June 30, Deferred tax asset $ 3.4 $ 4.3 Valuation allowance (3.4 ) (4.3 ) $ $ 37 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Consolidated Statements of Operations: June 30, June 30, Tax expense (credit) at statutory rate-federal 34% 34% State tax expense net of federal tax 6 6 Changes in valuation allowance (40) (40) Tax expense at actual rate NOTE 18- CONTRACTS AND COMMITMENTS PROVIDENTIAL OIL & GAS, INC. AGREEMENT WITH TERRA-FIRMA GAS & OIL, INC. On November 24, 2005 the Companys wholly-owned subsidiary Providential Oil & Gas, Inc. signed an agreement with Terra-Firma Gas & Oil, Inc., a Nevada corporation with headquarters in Midland, Texas, to co-develop up to twenty-four gas wells on Hudspeth Ranch, Crockett County, West Texas. Providential Oil & Gas, Inc. will be responsible for providing the capital funding for the drilling of these gas wells and Terra-Firma will be responsible for managing the project. According to the agreement, Providential Oil & Gas will receive a seventy-five percent share in the net working interest from the first two wells until $1,063,800 capital funding is repaid. After the principal is fully repaid to Providential Oil & Gas, it will receive a fifty percent share in the net working interest for the life of the two wells. For subsequent well packages, Terra-Firma Gas & Oil, Inc. and Providential Oil & Gas, Inc. will determine and agree upon a mutually acceptable arrangement for the sharing of responsibilities and net working interest in these new wells. A $20,000 investment by the Company on this project was written off during the fiscal year ended June 30, 2007. On June 14, 2006, Providential Oil & Gas, Inc. changed its name to Providential Energy Corporation to expand its scope of business to potentially include alternative energy such as fuel cells and bio-diesel. AGREEMENT WITH HAWK ASSOCIATES, INC. On August 11, 2006, the Company entered into an investor relations consulting agreement with Hawk Associates, Inc., a Florida corporation, to be effective September 1, 2006. According to the agreement, Hawk Associates will provide investor relations consulting services to the Company for a period of six months, after which the agreement will automatically renew monthly until notice is provided by one of the parties to the other. The Company agrees to pay Hawk Associates $4,500 per month for the investor relations consulting services and Hawk Associates will be issued warrants to purchase 250,000 common shares of the Company based on the closing price of $0.015 per share as of September 1, 2006. These warrants will be valid until August 30, 2011. As of June 30, 2007 the Company issued 250,000 warrants and recorded expense. AGREEMENT WITH BIO-WARM CORPORATION On September 25, 2006, the Company entered into an agreement with Bio-Warm Corporation (Bio-Warm), a Nevada corporation, whereby the Company agreed to provide management and consulting services to Bio-Warm. During the year ended June 30, 2007, the company received compensation from Bio-Warm under this agreement. (Note 7). 38 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AGREEMENT WITH DAI DUNG METALLIC MANUFACTURE CONSTRUCTION & TRADE CO. On November 30, 2006 the Company entered into a Business and Financial Consulting Agreement with DAI DUNG Metallic Manufacture Construction  Trade Co., Ltd., a company duly organized and existing under the laws of Socialist Republic of Vietnam, with its principal offices at B23/474C Tran Dai Nghia St., Tan Nhat Village, Binh Chanh District, Ho Chi Minh City, Vietnam, to provide consulting services in the identification, location, and facilitating a merger with a publicly-traded company in the US. If a merger is successful, the Company is to receive common stock in the newly combined company equal up to 20% of the then issued and outstanding common shares of the new company. The merger between Dai Dung and Bio-Warm Corp. was consummated on March 30, 2007. The Company recorded $1,881,877 as part of marketable securities based on the fair market value of shares at the date of the merger. BUSINESS AND FINANCIAL CONSUTLING AGREEMENT WITH SAIGON PLASTIC PACKAGING CO., LTD. On February 11, 2007, the Company entered into a business consulting agreement with Saigon Plastic Packaging Co., Ltd. (SAPLASTIC), a Vietnamese company located in Ho Chi Minh City, Vietnam, to provide services in the identification, location, and facilitating a merger with a publicly-traded company in the US and to arrange $5 million to $10 million for the post-merger company to further its growth. If a merger is successful, the Company is to receive up to 20% of the then issued and outstanding common shares in the new combined company as payment for its services. As of the date of this report, a successful merger has not been completed. AGREEMENT WITH PACIFIC ASSOCIATES INVESTMENT GROUP On April 25, 2007, Providential Capital, a subsidiary of the Company, entered into an agreement with Pacific Associates Investment Group (PAIG) for consulting services for duration of 12 months. The Company will pay PAIG 30% of all commission fees collected upon contract agreement signed by Providential Capital and Seller. There was no activity as of the date of this report. BUSINESS AND FINANCIAL CONSULTING AGREEMENT WITH BLUEOCEAN INVESTMENT, LLC On June 12, 2007, the Company entered into a business consulting agreement with Blueocean Investment, LLC, a company duly organized and existing under the laws of California, located in Los Angeles to provide consulting service in identifying, locating and acquiring various business opportunities, including a reverse merger with publicly-traded company in the US. As consideration for the services to be provided, Blueocean paid $260,000 in cash which was deposited in the law office and refundable if the Company fails to complete to trasaction contemplated in 90 days from the agreement date. In addition, upon Blueoceans becoming public through initial public offering or on the closing date of the proposed merger with publicly traded company, Blueocean will issue 15% of newly combined companys issued and outstanding shares of common stock. A reverse merger of Blueocean with a publicly traded company was consummated on June 18, 2007. JOINT VENTRUE AGREEMENT WITH BMFS, INC. On June 13, 2007, the Company entered into a Joint Venture Agreement with BMFS, Inc. to assist the reverse merger transaction of Blueocean Investment, LLC. Based on this agreement, 50% of total cash payment from Blueocean, Inc. minus the purchase price of the public shell of $60,000 ($30,000) and 60% of compensated stocks of 14,250,000 (8,550,000 shares) were allocated to the Company. The Company recorded the receipt of cash and stocks as consulting income in the year ended June 30, 2007. BUSINESS AND FINANCIAL CONSUTLING AGREEMENT WITH CATTHAI PLASTIC COMPANY On June 25, 2007, the Company entered into a business consulting agreement with Catthai Plastic Company (CATHACO, LTD), a Vietnamese company located in Ho Chi Minh City, Vietnam. The services include (1) taking CATHACO public in the US via reverse merger, a business combination or IPO (2) arranging intermediate funding after it become a fully-reporting publicly traded company on the OTCBB or a hicher exchange in the US (3) subsequent listings of the new companys shares on the Berlin and Frankfurt Stock Exchanges if necessary (4)further long-term funding and capital requirements as needed. The Company recorded $3,000,000 as part of accounts receivable based on the fair market value of shares at the date of the merger consummated on June 30, 2008. 39 CONSULTING AGREEMENT WITH AFFILIATED BUSINESS SERVICES, INC. On July 10, 2007, the Company entered into a consulting agreement with Affiliated Business Services, Inc. for services concerning management, marketing, consulting, strategic planning, corporate organization and structure financial matters for one year term and continues on a month to month basis until terminated by either party with 30 days of notice. The Company will pay (1)10% in cash of any funds raised by consultant on behalf of Company (2)a fee in the form of cashless exercise warrants in the same amount and at the same term as those negotiated and agreed to by the Company and the Investor for any funds raised by the consultant (3) a fee of $50,000 or 10% whichever is greater of the purchase price of any acquisition or merger made by or involving Company introduced by consultant (4) a fee of 10% of the total value of any contracts brought to the Company. There was no activity as of the date of this report. JOINT VENTURE AGREEMENT WITH WRC PARTNERS On September 5, 2007, Providential Energy Corp., a subsidiary of the Company entered an agreement with WRC Partners, to be formed joint venture between Intersource Consulting Group, Inc. WRCP and PEC will cooperate in funding, building, owning and operating certain business in the US and other regions of the world and share in the benefits of these business operations. There was no activity as of the date of this report. BUSINESS COOPERATION AGREEMENT WITH PHO EXPRESS On September 19, 2007, Provimex, Inc., a subsidiary of the Company entered into business cooperation agreement with a owner of Pho Express to establish a new Vietnamese style noodle soup restaurant, Pho Express International, LLC. Pho Express agreed to contribute all assets and liabilities in exchange for 40% of equity ownership and Provimex agreed to pay $165,000 in exchange for 60% of equity ownership of Pho Express International, LLC. The Company paid $71,500 toward this investment and loaned $13,500 to Pho Express as of June 30, 2008. BUSINESS AND FINANCIAL CONSULTING AGREEMENT WITH MAST VENTURES, LLC Effective April 1, 2008, the Company entered into a business and financial consulting agreement with Mast Ventures, LLC to raise capital for a wholly owned subsidiary, PhiLand Corporation for 5 years. The service includes assistance identifying potential investors, developing an approach in seeking such current financing and investor relations. The Company agreed to pay 5% of the total funds raised by the consultant. AGREEMENT WITH IBERVILLE EXPLORATION, LLC On April 7, 2008, Providential Energy Corporation, a wholly owned subsidiary of the Company entered in to an agreement with Iberville Exploration, LLC(Iberville) to purchase the interest in the Bayyou Choctaw Project Assets. The Company agreed to provide 100% of the funds required for Iberville to purchase an Acquired Interests within 5 days of the notification of the scheduling of a closing date of transaction. COOPERATION AGREEMENT WITH PHU YEN MINERALS JOINT STOCK COMPANY On April 14, 2008, IndoChina Mining Corporation (IMC), wholly owned subsidiary of the Company, entered into a Cooperation agreement with Phu Yen Minerals Joint Stock Company (PYMICO). Under this agreement, PYMICO and IMC will cooperate to contribute capital for establishment of a joint venture specializing in exploitation and processing of diatomite in Phu Yen providence and IMC will participate in PYMICO through purchasing a maximum of 30% shares of PYMICO when the latter issues additional shares in 2008. 40 PROVIDENTIAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS OFFICE SPACE LEASE The Company started its office lease in August 2004 at $3,907 per month for three years which was terminated in July 2007and the Company paid rent on a month-to- month basis through April 30, 2008. The Company signed on a 5 year lease agreement for the same office effective May 1, 2008. The monthly rental is $6,690.70 and will be increased by 3.5% per annum commencing in the thirteenth month of the initial lease term and continuing annually thereafter . Future commitments under operating leases are as follows for the twelve months ending June 30: 2009 $ 80,757 2010 83,583 2011 86,509 2012 89,536 2013 Total minimum lease payments $ The rent expense was $81,130 and $51,005 for the year ended June 30, 2008 and 2007, respectively. NOTE 19 - GOING CONCERN UNCERTAINTY As shown in the accompanying consolidated financial statements, the Company has accumulated deficit of $14,990,621 and negative cash flow from operations amounting $1,782,930 for the year ended June 30, 2008. These factors as well as the uncertain conditions that the Company faces in its day-to-day operations with respect to cash flows create an uncertainty as to the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. Management has taken action to strengthen the Company's working capital position and generate sufficient cash to meet its operating needs through June 30, 2009 and beyond. The Company also anticipates generating more revenue through its proposed mergers and acquisitions. No assurances can be made that management will be successful in achieving its plan. The president and chairman of the Company has committed to funding the Company's operations for the next 12 months. NOTE 20 - SUBSEQUENT EVENTS On September 19, 2008, a note holder and a former director, agreed to waive all accrued interest totaling $118,258 on the notes of $120,000 and $50,000. The Company agreed to pay $3,000 per month on $120,000 note and $2,000 per month on $50,000 note until the entire principal amounts are paid in full with the first payment payable on October 15, 2008. On September 29, 2008, a note agreement for $115,000 which has an accrued interest of $63,550 was amended to pay the lender a total of $165,000 to be divided into 15 monthly payments of minimum of $11,000 per month until entire amount is paid in full with the first payment payable on October 15, 2008. The Company agreed to deliver 500,000 shares of common stock of Catthai Corporation as additional collateral. As of September 30. 2008 , PhiLand Corporation which was wholly-owned subsidiary of the Company issued 20,203,591 shares to the Company and 3,500,000 shares to the employees and consultants for restructuring to be traded in Germany. 41 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM . 9A. CONTROLS AND PROCEDURES (a) Evaluation of Disclosure Controls and Procedures We have adopted and maintain disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the Exchange Act)) that are designed to ensure that information required to be disclosed in our reports under the Exchange Act, is recorded, processed, summarized and reported within the time periods required under the SECs rules and forms and that the information is gathered and communicated to our management, including our Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Financial Officer), as appropriate, to allow for timely decisions regarding required disclosure. As required by SEC Rule 15d-15(b), our Chief Executive Officer and Chief Financial Officer carried out an evaluation under the supervision and with the participation of our management, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Exchange Act Rule 15d-14 as of the end of the period covered by this report. Based on the foregoing evaluation, they have concluded that our disclosure controls and procedures are effective in timely alerting them to material information required to be included in our periodic SEC filings and to ensure that information required to be disclosed in our periodic SEC filings is accumulated and communicated to our management, including our Chief Executive Officer/ Chief Financial Officer, to allow timely decisions regarding required disclosure about our internal control over financial reporting discussed below. This annual report does not include an attestation report of the Companys registered accounting firm regarding internal control over financial reporting. Managements report was not subject to attestation by the Companys registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission . (b) Changes in Internal Control, Over Financial Reporting There was no change in our internal control over financial reporting that occurred during the fiscal year ended June 30, 2008, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER MATTERS None. 42 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS, COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT The following table sets forth certain information as of June 30, 2008, with respect to the Directors and Executive Officers of the Company. NAME AGE POSITION Henry D. Fahman 54 Chairman of the Board, President, Acting Chief Financial Officer Tina T. Phan 41 Director, Secretary and Treasurer Tam T. Bui 47 President, PhiLand Corporation Thorman Hwinn 58 Director Lawrence G. Olson 70 Director Directors are elected at the annual meeting of shareholders and hold office until the following annual meeting and until their successors are elected and qualified. All Executive Officers serve at the discretion of the Board of Directors. Henry D. Fahman has been President and Chairman of the Board of Providential Holdings, Inc. since January 14, 2000, and is currently Acting Financial Officer of the Company. Mr. Fahman served as President and Chairman of the Board of Providential Securities, Inc. from its inception in October 1992 to October 2000. He holds a B.S., magna cum laude, in business administration from the University of California at Berkeley, with emphasis in finance and economic analysis and policy, and is a graduate of the Advanced Management Program (AMP166) from Harvard Business School. He has also attended other Executive Education programs at Harvard Business School and Stanford University, including Mergers and Acquisitions, Creating Competitive Advantage, and Advanced General Management. Previously, he served as a Resettlement Coordinator for the United Nations High Commissioner for Refugees. Mr. Fahman is currently Chairman of and President of Providential Foundation, Inc., a non-profit organization. Mr. Fahman also serves as Chairman and CEO of PhiLand Corporation and Managing Director for Providential Vietnam Growth Fund, a private equity fund of which Providential Holdings is a General Partner. Mr. Fahman is the husband of Tina T. Phan, our Secretary and Treasurer and a member of our Board of Directors. Tina T. Phan has been a Director and Secretary of the Company since January 2000 and was Vice President of Operations of Providential Securities, Inc. from 1995 to 2000. Mrs. Phan holds a B.S. in management information system from California State University, Los Angeles. Currently Mrs. Phan also serves as Treasurer of the Company. Mrs. Phan was employed by the World Relief Corporation from 1992 to 1995. Mrs. Phan is the wife of Henry D. Fahman. Tam Bui has served as Chief Technology Officer of the Company from May 2002 and is currently President of PhiLand Corporation, a wholly-owned company of Providential Holdings. Mr. Bui holds Bachelor and Master of Science degrees from the University of Minnesota and has attended continuing Education at the University of California, Los Angeles. He has over 18 years of experience with Honeywell, Inc. and TRW as Senior Production Engineer/Computer Application Engineer, Project Manager, Department Manager, Program Manager and Implementation Manager. He was responsible for the implementation of LAPD Emergency Command Control Communications Systems. He has a broad knowledge and experience in the areas of information technology, intranet/internet technology, inventory management, material resource planning, enterprise resource planning, human resource management, and international business. Thorman Hwinn has been a Director of the Company since June 30, 2001. Most recently he has held managerial positions for retailers catering to the Vietnamese-American community in California. From 1993 to 1994, he was Vice President of Vinusa Investment & Holding Company, a California corporation. From 1978 to 1987, he was a Professor with Vietnam's University of Finance, serving as Chief of the Mathematics Department. From 1970 to 1975, Mr. Hwinn was an economic specialist at the Cabinet level for the Vice Prime Minister's Office for Economic Development and a banking specialist with the Agricultural Development Bank, Vietnam. Thorman holds an MBA, a Master's Degree in Economics and Bachelor's degrees in philosophy, economics and mathematics. 43 Lawrence G. Olson became a director of Providential Holdings, Inc. in January 2008. Mr. Olso has been a director of Santa Fe Gold Corp., a public company (OTCBB:SGFE), since March 1999 in connection with the Company's acquisition of Arizona Mica Properties, Inc., a private Arizona corporation owned by Mr. Olson and his partners. He has held the position of Chairman of Santa Fe Golds Board of Directors since October 2000, and until October 2003 also held the positions of President and Chief Executive Officer. Mr. Olson has owned and operated a successful business, Olson Precast of Arizona Inc., since 1973. Mr. Olson received a B.S. Degree in Civil Engineering from the University of Southern California. The Company's securities are not registered under Section 12(g) of the Exchange Act. Accordingly, the Directors and Executive Officers of the Company are not required to file reports under Section 16(a) of that act. ITEM 11. EXECUTIVE COMPENSATION (a) Any compensation received by officers, directors, and management personnel of the Company will be determined and approved from time to time by the Board of Directors of the Company as it deems appropriate and reasonable. Officers, directors, and management personnel of the Company will be reimbursed for any out-of-pocket expenses incurred on behalf of the Company. Except for non-cash payments mentioned in this report, there was no monetary compensation paid to any officers of the Company during the year ended June 30, 2008. (b) There are no annuity, pension or retirement benefits proposed to be paid to officers, directors, or employees of the Company in the event of retirement at normal retirement date as there is no existing plan provided for or contributed to by the Company. (c) All members of the Company's Board of Directors, whether officers of the Company or not, may receive an amount yet to be determined annually for their participation in meetings of the Board and will be required to attend a minimum of four meetings per fiscal year. The Company reimburses all expenses for meeting attendance or out of pocket expenses connected directly with their Board participation. (d) On July 10, 2000 the Company adopted a Stock Option and Incentive Plan (the "Plan") which provides for the issuance of up to a maximum of 16 million shares of the Company's common stock to officers, employees and non-employee directors at the sole discretion of the board of directors. On August 10, 2000 the Company granted fully vested 14 million options under the Plan to officers, directors and employees at an exercise price of $.50 per share. All the options were exercisable on July 1, 2001 and would expire on December 31, 2002. On June 15, 2002, the Company extended the expiration date of these employee stocks to December 31, 2005. As of the date of this report, there have been no options exercised and all of these options have been forfeited. 44 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding the beneficial ownership of shares of the Company's common stock as of September 30, 2008 (193,830,961 issued and outstanding,) by (i) all shareholders known to the Company to be beneficial owners of more than 5% of the outstanding common stock; and (ii) all directors and executive officers of the Company, and as a group: NAME AND ADDRESS OF AMOUNT OF BENEFICIAL PERCENT OF TITLE OF CLASS BENEFICIAL OWNER (1) OWNERSHIP CLASS Common Stock Henry D. Fahman 27,160,594 (2) 14.01 % 17011 Beach Blvd., Suite 1230 Huntington Beach, CA 92647 Common Stock Tina T. Phan (3) 15,829,646 8.17 % 17011 Beach Blvd., Suite 1230 Huntington Beach, CA 92647 Common Stock Thorman Hwinn 483,333 (4) 655 W. Roberta Ave. Fullerton, CA 92832 Common Stock Tam Bui 10,519,480 (5) 5.42 % 17011 Beach Blvd., Suite 1230 Huntington Beach, CA 92647 Common Stock Lawrence G. Olson 300,000 (4) 3045 S. 35 th Avenue Phoenix, AZ 85009 Common Stock Shares of all directors and 54,293,053 27.86 % executive officers as a group (5 persons) (1) Each person has sole voting power and sole dispositive power as to all of the shares shown as beneficially owned by them (2) Certain of these shares have been pledged to secure certain obligations of the Company. (3) Tina Phan is the wife of Henry Fahman. (4) Less than 1%. (5) Tam Bui is a chief Technology officer and a president of PhiLand Corporation 45 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Henry D. Fahman, Chairman and Chief Executive Officer of the Company, has from time to time made cash advances to the Company. The advances are unsecured, interest free and payable on demand. Certain of the officers and directors of the Company are engaged in other businesses, either individually or through partnerships and corporations in which they have an interest, hold an office, or serve on a board of directors. As a result, certain conflicts of interest may arise between the Company and its officers and directors. The Company will attempt to resolve such conflicts of interest in favor of the Company. The officers and directors of the Company are accountable to it and its shareholders as fiduciaries, which require that such officers and directors exercise good faith and integrity in handling the Company's affairs. A shareholder may be able to institute legal action on behalf of the Company or on behalf of itself and other similarly situated shareholders to recover damages or for other relief in cases of the resolution of conflicts is in any manner prejudicial to the Company. ITEM 14 . PRINCIPAL ACCOUNTANT FEES AND SERVICES Audit Fees The aggregate fees billed by Kabani & Company., independent auditors, for the audit of the Companys annual consolidated financial statements and reviews of quarterly financial statements for the years ended June 30, 2008 and 2007 were $45,000 for each year. All Other Fees The Company did not pay Kabani & Company any non-audit fees for fiscal year 2008 or 2007. 46 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENTS SCHEDULES Financial Statements The following consolidated financial statements of Providential Holdings, Inc. and its subsidiaries are included: Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows -June 30, 2008 and June 30, 2007. -Fiscal years ended June 30, 2008 and June 30, 2007 -
